Exhibit 10.10

 

KALA PHARMACEUTICALS, INC.

 

LOAN AND SECURITY AGREEMENT

 

 

 





--------------------------------------------------------------------------------

 

 

This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
November 20, 2014, by and among Square 1 Bank (“Square 1”), in its capacity as
administrative and collateral agent (together with its successors and assigns in
such capacity, “Agent”) for the lenders hereto as of the date hereof and other
financial institutions who hereafter become parties to this Agreement as lenders
(each individually a “Lender” and, collectively, the “Lenders”), the Lenders set
forth on Schedule 1 hereto and Kala Pharmaceuticals, Inc. (“Borrower”).

 

RECITALS

 

Borrower wishes to obtain credit from time to time from the Lenders, and the
Lenders desire to extend credit to Borrower.  This Agreement sets forth the
terms on which the Lenders will advance credit to Borrower and Borrower will
repay the amounts owing to the Lenders.

 

AGREEMENT

 

The parties agree as follows:

 

1.                                          DEFINITIONS AND CONSTRUCTION.

 

1.1                                   Definitions.  As used in this Agreement,
all capitalized terms shall have the definitions set forth on Exhibit A.  Any
term used in the Code and not defined herein shall have the meaning given to the
term in the Code.

 

1.2                                   Accounting Terms.  Any accounting term not
specifically defined on Exhibit A shall be construed in accordance with GAAP,
and all calculations shall be made in accordance with GAAP (except for the
calculation of warrant liabilities and stock compensation expenses on Borrower’s
unaudited financial statements only, which calculations shall be made in
accordance with management accounting consistent with past practices).  The term
“financial statements” shall include the accompanying notes and schedules.

 

2.                                          LOAN AND TERMS OF PAYMENT.

 

2.1                                   Credit Extensions.

 

(a)                                    Promise to Pay.  Borrower promises to pay
to the Lenders, in lawful money of the United States of America, the aggregate
unpaid principal amount of all Credit Extensions made by the Lenders to
Borrower, together with interest on the unpaid principal amount of such Credit
Extensions at rates in accordance with the terms hereof.

 

(b)                                   Term Loan.

 

(i)                          Subject to and upon the terms and conditions of
this Agreement, the Lenders agree to make, severally and not jointly, according
to each Lender’s Term Loan Commitment Amount, one or more term loans to Borrower
in an aggregate principal amount not to exceed $10,000,000 (each a “Term Loan”
and, collectively, the “Term Loans”).  Each Term Loan shall be in a minimum
amount of $250,000.  Borrower may request Term Loans at any time from the date
hereof through the Availability End Date.  The proceeds





1

--------------------------------------------------------------------------------

 

 

of the Term Loans shall be used for general working capital purposes, and for
capital equipment purchases, to pay Lender Expenses and to pay the fees under
this Agreement.

 

(ii)                      Interest shall accrue from the date of each Term Loan
at the rate specified in Section 2.2(a) and, through the Interest-Only End Date,
shall be payable monthly in arrears beginning on the first day of the month next
following such Term Loan, and continuing on the same day of each month
thereafter.  Any Term Loans that are outstanding on the Interest-Only End Date
shall be payable in 30 equal monthly installments of principal, plus all accrued
interest, beginning on the first day of the month immediately following the
Interest-Only End Date and continuing on the same day of each month thereafter
through the Term Loan Maturity Date, at which time all amounts due in connection
with the Term Loans and any other amounts due under this Agreement shall be
immediately due and payable.  Term Loans, once repaid, may not be
reborrowed.  Borrower may prepay any Term Loan, subject to the payment of the
Prepayment Fee.

 

(iii)                  When Borrower desires to obtain a Term Loan, Borrower
shall notify Agent (which notice shall be irrevocable) by facsimile transmission
to be received no later than 3:30 p.m. Eastern time at least five Business Days
prior to the date on which the Term Loan is to be made.  Such notice shall be
substantially in the form of Exhibit C and signed by an Authorized
Officer.  Promptly upon receiving such notice, Agent shall notify each Lender of
the contents of such notice and each Lender’s Pro Rata Share of such Term Loan.

 

2.2                                   Interest Rates, Payments, and
Calculations.

 

(a)                                    Interest Rates.  Except as set forth in
Section 2.2(b), the Term Loans shall bear interest, on the outstanding daily
balance thereof, at a variable annual rate equal to the greater of (i) 3.00%
above the Prime Rate then in effect, or (ii) 6.25%.

 

(b)                                   Late Fee; Default Rate.  If any payment is
not made within 15 days after the date such payment is due, Borrower shall pay
Agent (for the benefit of the Lenders) a late fee equal to the lesser of (i) 5%
of the amount of such unpaid amount or (ii) the maximum amount permitted to be
charged under applicable law.  All Obligations shall bear interest, from and
after the occurrence and during the continuance of an Event of Default, at a
rate equal to five percentage points above the interest rate applicable
immediately prior to the occurrence of the Event of Default.

 

(c)                                     Payments.  Agent shall charge all
interest, all Lender Expenses, and all Periodic Payments against any of
Borrower’s deposit accounts.  Any interest not paid when due shall be compounded
by becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder.

 

(d)                                   Computation.  In the event the Prime Rate
is changed from time to time hereafter, the applicable rate of interest
hereunder shall be increased or decreased, effective as of the day the Prime
Rate is changed, by an amount equal to such change in the Prime Rate.  All
interest chargeable under the Loan Documents shall be computed on the basis of a
360-day year for the actual number of days elapsed.





2

--------------------------------------------------------------------------------

 

 

2.3                                   Crediting Payments.  Prior to the
occurrence of an Event of Default, Agent shall credit a wire transfer of funds,
check or other item of payment to such deposit account or Obligation as Borrower
specifies.  After the occurrence and during the continuance of an Event of
Default, Agent shall have the right, in its sole discretion, to immediately
apply any wire transfer of funds, check, or other item of payment Agent may
receive to conditionally reduce Obligations, but such applications of funds
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment.  Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Agent
after 5:30 p.m. Eastern time shall be deemed to have been received by Agent as
of the opening of business on the immediately following Business Day.  Whenever
any payment to Agent under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

 

2.4                                   Fees.  Borrower shall pay the following:

 

(a)                                    Facility Fee.  On or before the Closing
Date, a fee equal to $50,000 to be paid to Agent (for the benefit of the
Lenders), which shall be nonrefundable;

 

(b)                                   Lender Expenses.  On the Closing Date, all
Lender Expenses incurred through the Closing Date, and, after the Closing Date,
all Lender Expenses, as and when they become due.

 

(c)                                     Prepayment Fee.  In connection with any
prepayment of any principal amount of the Term Loans prior to the Term Loan
Maturity Date, including following acceleration under Section 9.1, Borrower
shall pay to Agent (for the benefit of the Lenders), on the date of such
prepayment, a prepayment fee (the “Prepayment Fee”) in an amount equal to the
principal amount so prepaid multiplied by a percentage determined in accordance
with the following schedule:

 

 

 

 

 

Period

 

Applicable Prepayment Percentage

 

From the Closing Date to (but not including) the first anniversary of the
Closing Date

 


0.90

%

From the first anniversary of the Closing Date to (but not including) the second
anniversary of the Closing Date

 


0.60

%

From the second anniversary of the Closing Date and thereafter until the Term
Loan Maturity Date

 


0.30

%

 

Borrower acknowledges that the foregoing Prepayment Fee represents a reasonable
and fair estimate for the loss that the Lenders may sustain from the prepayment
of the Term Loans prior to the Term Loan Maturity Date and further acknowledges
that, except as specifically provided herein, Borrower has no right to
optionally prepay the Term Loans in whole or in part without paying the
foregoing Prepayment Fee.  For the avoidance of doubt, no Prepayment Fee shall
be payable in connection with any payment of regularly scheduled principal
installments of the Term Loans.





3

--------------------------------------------------------------------------------

 

 

2.5                                   Term.  This Agreement shall become
effective on the Closing Date and, subject to Section 12.7, shall continue in
full force and effect for so long as any Obligations remain outstanding or any
Lender has any obligation to make Credit Extensions under this
Agreement.  Notwithstanding the foregoing, the Lenders shall have the right to
terminate their obligation to make Credit Extensions under this Agreement
immediately and without notice upon the occurrence and during the continuance of
an Event of Default.

 

3.                                          CONDITIONS OF LOANS.

 

3.1                                   Conditions Precedent to Closing.  The
agreement of Agent and the Lenders to enter into this Agreement on the Closing
Date is subject to the condition precedent that Agent and the Lenders shall have
received, in form and substance satisfactory to Agent and the Lenders, each of
the following items and shall have completed each of the following requirements:

 

(a)                                    this Agreement;

 

(b)                                   an officer’s certificate of Borrower with
respect to incumbency and resolutions authorizing the execution and delivery of
this Agreement;

 

(c)                                     a financing statement (Form UCC-1);

 

(d)                                   a Loan Advance/Paydown Request Form in a
minimum amount of $5,000,000;

 

(e)                                     payment of the fees and Lender Expenses
then due specified in Section 2.4, which may be debited from any of Borrower’s
accounts with Square 1;

 

(f)                                      current SOS Reports indicating that,
except for Permitted Liens, there are no other security interests or Liens of
record in the Collateral;

 

(g)                                    current financial statements, including
audited statements for Borrower’s most recently ended fiscal year, together with
an unqualified opinion (or an opinion qualified only for going concern solely
due to Borrower’s projected need for additional funding to continue operations),
company prepared consolidated, if applicable, balance sheets, income statements
and statements of cash flows for the most recently ended month in accordance
with Section 6.2, and such other updated financial information as the Lenders
may reasonably request;

 

(h)                                   current Compliance Certificate in
accordance with Section 6.2;

 

(i)                                       warrants duly executed by Borrower and
issued to each Lender;

 

(j)                                      a Borrower Information Certificate;

 

(k)                                   a deposit account control agreement with
respect to Borrower’s account numbers and at Square 1;

 

(l)                                       [Reserved];





4

--------------------------------------------------------------------------------

 

 

(m)                               a payoff letter from Lighthouse Capital
Partners VI, L.P.;

 

(n)                                   a copy of Borrower’s policies or
certificates of insurance including any endorsements showing Agent as loss payee
(for the benefit of Lenders) and showing Agent and each Lender as an additional
insured;

 

(o)                                    such other documents or certificates, and
completion of such other matters, as Agent and/or any Lender may reasonably
request; and

 

(p)                                   Borrower shall have opened and funded
deposit accounts held with Square 1.

 

3.2                                   Conditions Precedent to all Credit
Extensions.  The obligation of the Lenders to make each Credit Extension,
including the initial Credit Extension, is contingent upon Borrower’s compliance
with Section 3.1 above, and is further subject to the following conditions
(except that the initial Credit Extension is not subject to the conditions in
clause (b)):

 

(a)                                    timely receipt by Agent of the Loan
Advance/Paydown Request Form as provided in Section 2.1;

 

(b)                                   Borrower shall have transferred
substantially all of its Cash assets into operating accounts held with Square 1
and shall otherwise be in compliance with Section 6.6 hereof;

 

(c)                                     in the Lenders’ sole reasonable
discretion, there has not been a Material Adverse Effect; and

 

(d)                                   the representations and warranties
contained in Article 5 shall be true and correct in all material respects on and
as of the date of such Loan Advance/Paydown Request Form and on the effective
date of each Credit Extension as though made at and as of each such date, and no
Event of Default shall have occurred and be continuing, or would exist after
giving effect to such Credit Extension (provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date).  The
making of each Credit Extension shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2.

 

4.                                          CREATION OF SECURITY INTEREST.

 

4.1                                   Grant of Security Interest.  Borrower
grants and pledges to Agent (for the benefit of the Lenders) a continuing
security interest in the Collateral to secure prompt repayment of any and all
Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents (other than warrants).  Except for
Permitted Liens or as disclosed in the Schedule, such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
later-acquired Collateral.  Borrower also hereby agrees not to sell, transfer,
assign, mortgage, pledge, lease, grant a security interest in, or encumber any
of its Intellectual Property, except for Permitted Transfers and Permitted
Liens.  Notwithstanding any termination





5

--------------------------------------------------------------------------------

 

 

of this Agreement or of any filings undertaken related to Agent’s or the
Lenders’ rights under the Code, Agent’s Lien on the Collateral shall remain in
effect for so long as any Obligations are outstanding.

 

4.2                                   Perfection of Security Interest.  Borrower
authorizes Agent to file at any time financing statements, continuation
statements, and amendments thereto that (a) either specifically describe the
Collateral or describe the Collateral as all assets of Borrower of the kind
pledged hereunder, and (b) contain any other information required by the Code
for the sufficiency of filing office acceptance of any financing statement,
continuation statement, or amendment, including whether Borrower is an
organization, the type of organization and any organizational identification
number issued to Borrower, if applicable.  Borrower shall have possession of the
Collateral, except where expressly otherwise provided in this Agreement or where
Agent chooses to perfect its security interest by possession in addition to the
filing of a financing statement.  Where Collateral is in possession of a
third-party bailee, Borrower shall take such steps as Agent reasonably requests
for Agent to (i) to the extent required under Section 7.10 below, obtain an
acknowledgment, in form and substance reasonably satisfactory to Agent and the
Required Lenders, of the bailee that the bailee holds such Collateral for the
benefit of Agent, and (ii) to the extent required under Section 6.6 below,
obtain “control” of any Collateral consisting of investment property, deposit
accounts, letter-of-credit rights or electronic chattel paper (as such items and
the term “control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance reasonably satisfactory to Agent and the
Required Lenders.  Borrower will not create any chattel paper without placing a
legend on the chattel paper acceptable to Agent indicating that Agent (for the
benefit of the Lenders) has a security interest in the chattel paper.  Borrower
from time to time, pursuant to additional agreements by Borrower, may deposit
with a Lender specific cash collateral to secure specific Obligations; Borrower
authorizes the Lenders to hold such specific balances in pledge and to decline
to honor any drafts thereon or any request by Borrower or any other Person to
pay or otherwise transfer any part of such balances for so long as the specific
Obligations are outstanding.  Borrower shall take such other actions as Agent
reasonably requests to perfect Agent’s security interests granted under this
Agreement.

 

5.                                          REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants to Agent and each Lender as follows:

 

5.1                                   Due Organization and
Qualification.  Borrower and each Subsidiary is duly existing under the laws of
the state in which it is organized and qualified and licensed to do business in
any state in which the conduct of its business or its ownership of property
requires that it be so qualified, except where the failure to do so would not
reasonably be expected to cause a Material Adverse Effect.

 

5.2                                   Due Authorization; No Conflict.  The
execution, delivery, and performance of the Loan Documents are within Borrower’s
powers, have been duly authorized, and are not in conflict with nor constitute a
breach of any provision contained in Borrower’s Certificate of Incorporation or
Bylaws, nor will they constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any





6

--------------------------------------------------------------------------------

 

 

agreement by which it is bound, except to the extent such default would not
reasonably be expected to cause a Material Adverse Effect.

 

5.3                                   Collateral.  Except as set forth on
Schedule 5.3, Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens and licenses and
agreements containing customary anti-assignment provisions so long as such
provisions are, or would be, rendered unenforceable or ineffective under
applicable law (including, without limitation, Sections 9-406, 9-407 and 9-408
of the Code).  Other than movable items of personal property such as laptop
computers, all Collateral having an aggregate book value in excess of $100,000
is located solely in the Collateral State, at the locations set forth on
Schedule 7.10 and such other locations permitted under Section 7.10.  All
Inventory is in all material respects of good and merchantable quality, free
from all material defects, except for Inventory for which adequate reserves have
been made.  Except as set forth in the Schedule or as permitted under
Section 6.6, none of Borrower’s Cash is maintained or invested with a Person
other than Square 1 or Square 1’s Affiliates.

 

5.4                                   Intellectual Property.  Except as set
forth on Schedule 5.4, Borrower is the sole owner of the Intellectual Property
created or purchased by Borrower.  Except as set forth on Schedule 5.4, to the
best of Borrower’s knowledge, each of the Copyrights, Trademarks and Patents
created or purchased by Borrower is valid and enforceable, and no part of the
Intellectual Property created or purchased by Borrower has been judged invalid
or unenforceable, in whole or in part, and no claim has been made to Borrower
that any part of the Intellectual Property created or purchased by Borrower
violates the rights of any third party except to the extent such claim would not
reasonably be expected to cause a Material Adverse Effect.

 

5.5                                   Name; Location of Chief Executive
Office.  Except as disclosed in the Schedule, Borrower has not done business
under any name other than that specified on the signature page hereof, and its
exact legal name is as set forth in the first paragraph of this Agreement.  As
of the date hereof, the chief executive office of Borrower is located at the
address indicated in Article 10 hereof.

 

5.6                                   Litigation.  Except as set forth in the
Schedule, there are no actions or proceedings pending by or against Borrower or
any Subsidiary before any court or administrative agency which would reasonably
be expected to have a Material Adverse Effect.

 

5.7                                   No Material Adverse Change in Financial
Statements.  All consolidated and consolidating, if applicable, financial
statements related to Borrower and any Subsidiary that are delivered by Borrower
to Agent and the Lenders fairly present in all material respects Borrower’s
consolidated and consolidating, if applicable, financial condition as of the
date thereof and Borrower’s consolidated and consolidating, if applicable,
results of operations for the period then ended.  There has not been a material
adverse change in the consolidated or in the consolidating, if applicable,
financial condition of Borrower since the date of the most recent of such
financial statements submitted to Agent and the Lenders.

 

5.8                                   Solvency, Payment of Debts.  Borrower is
able to pay its debts (including trade debts) as they mature; the fair saleable
value of Borrower’s assets (including goodwill





7

--------------------------------------------------------------------------------

 

 

minus disposition costs) exceeds the fair value of its liabilities; and Borrower
is not left with unreasonably small capital after the transactions contemplated
by this Agreement.

 

5.9                                   Compliance with Laws and Regulations.
 Borrower and each Subsidiary have met the minimum funding requirements of ERISA
with respect to any employee benefit plans subject to ERISA.  No event has
occurred resulting from Borrower’s failure to comply with ERISA that is
reasonably likely to result in Borrower’s incurring any liability that could
have a Material Adverse Effect.  Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.  Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulations T and
U of the Board of Governors of the Federal Reserve System).  Borrower has not
violated any statutes, laws, ordinances or rules applicable to it, the violation
of which would reasonably be expected to have a Material Adverse
Effect.  Borrower and each Subsidiary have filed or caused to be filed all tax
returns required to be filed, and have paid, or have made adequate provision for
the payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes would not reasonably be expected to have a Material
Adverse Effect.

 

5.10                           Subsidiaries.  Borrower does not own any stock,
partnership interest or other equity securities of any Person, except for
Permitted Investments.

 

5.11                           Government Consents.  Borrower and each
Subsidiary have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all governmental
authorities that are necessary for the continued operation of Borrower’s
business as currently conducted, except where the failure to do so would not
reasonably be expected to cause a Material Adverse Effect.

 

5.12                           Inbound Licenses; Other Agreements.  Except as
disclosed on the Schedule, disclosed in accordance with Section 6.7, Borrower is
not a party to, nor is bound by, any material license or other similar agreement
important for the conduct of Borrower’s business that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property important for the conduct of
Borrower’s business, other than this Agreement or the other Loan Documents.

 

5.13                           Full Disclosure.  No representation, warranty or
other statement made by Borrower in any certificate or written statement
furnished to Agent or any Lender in connection with the Loan Documents taken
together with all such certificates and written statements furnished to Agent or
any Lender contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained in such
certificates or statements not misleading in light of the circumstances in which
they were made, it being recognized by Agent and the Lenders that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not to be viewed as facts and that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results.

 





8

--------------------------------------------------------------------------------

 

 

6.                                          AFFIRMATIVE COVENANTS.

 

Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as any Lender may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following (unless Agent and the Required
Lenders provide their prior written consent, which shall not be unreasonably
withheld):

 

6.1                                   Good Standing and Government
Compliance.  Borrower shall maintain its and each of its Subsidiaries’ corporate
existence and good standing in their respective states of formation, shall
maintain qualification and good standing in each other jurisdiction in which the
failure to so qualify would reasonably be expected to have a Material Adverse
Effect, and shall furnish to Agent the organizational identification number
issued to Borrower by the authorities of the state in which Borrower is
organized, if applicable.  Borrower shall meet, and shall cause each Subsidiary
to meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA.  Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government
rules and regulations to which it is subject, and shall maintain, and shall
cause each of its Subsidiaries to maintain, in force all licenses, approvals and
agreements, the loss of which or failure to comply with which would reasonably
be expected to have a Material Adverse Effect.

 

6.2                                   Financial Statements, Reports,
Certificates.  Borrower shall deliver to Agent and the Lenders:  (i) as soon as
available, but in any event within 30 days after the end of each calendar month,
a company prepared consolidated and consolidating, if applicable, balance sheet,
income statement, and statement of cash flows covering Borrower’s operations
during such period, in a form reasonably acceptable to Agent and the Required
Lenders and certified by a Responsible Officer pursuant to a Compliance
Certificate; (ii) as soon as available, but in any event within 90 days after
the end of each calendar quarter, a company prepared consolidated and
consolidating, if applicable, balance sheet, income statement, and statement of
cash flows covering Borrower’s operations during such period, in a form
reasonably acceptable to Agent and the Required Lenders and certified by a
Responsible Officer; (iii) as soon as available, but in any event within 180
days after the end of Borrower’s fiscal year, audited (or such other level as is
required pursuant to the Investment Agreement) consolidated and consolidating,
if applicable, financial statements of Borrower prepared in accordance with
GAAP, consistently applied, together with an opinion (which is either
unqualified, qualified only for going concern solely due to Borrower’s projected
need for additional funding to continue operations or otherwise consented to in
writing by Agent and the Required Lenders) on such financial statements of an
independent certified public accounting firm reasonably acceptable to Agent and
the Required Lenders; (iv) an annual budget approved by Borrower’s Board of
Directors as soon as available but not later than the earlier of (A) 60 days
after the end of each fiscal year during the term of this Agreement or (B) five
days following approval by Borrower’s Board of Directors; (v) if applicable,
copies of all statements, reports and notices sent or made available generally
by Borrower to its security holders or to any holders of Subordinated Debt and
all reports on Forms 10-K and 10-Q filed with the Securities and Exchange
Commission; (vi) promptly upon receipt of notice thereof, a report of any legal
actions pending or threatened against Borrower or any Subsidiary that would
reasonably be expected to result in damages or costs to Borrower or any
Subsidiary of $250,000 or more; (vii) promptly upon receipt, each management
letter prepared by Borrower’s independent certified public accounting firm
regarding Borrower’s management





9

--------------------------------------------------------------------------------

 

 

control systems; (viii) promptly following presentation to Borrower’s Board of
Directors, and no less frequently than quarterly (or more frequently if
requested by Agent or the Required Lenders (such frequency not to exceed six
times per year so long as no Event of Default has occurred and is continuing)),
clinical program updates in the form provided to Borrower’s Board of Directors
with such additional information as any Lender may reasonably request from time
to time; and (ix) such budgets, sales projections, operating plans or other
financial information generally prepared by Borrower in the ordinary course of
business as any Lender may reasonably request from time to time.

 

(a)                                    Within 30 days after the last day of each
month, Borrower shall deliver to Agent and the Lenders with the monthly
financial statements a Compliance Certificate certified as of the last day of
the applicable month and signed by a Responsible Officer in substantially the
form of Exhibit D hereto, together with aged listings by invoice date of
accounts receivable and accounts payable.

 

(b)                                   As soon as possible and in any event
within three Business Days after becoming aware of the occurrence or existence
of an Event of Default hereunder, Borrower shall deliver to Agent and the
Lenders a written statement of a Responsible Officer setting forth details of
the Event of Default, and the action which Borrower has taken or proposes to
take with respect thereto.

 

(c)                                     Agent (through any of its officers,
employees, or agents) shall have the right, upon reasonable prior notice, from
time to time during Borrower’s usual business hours but no more than once a year
(unless an Event of Default has occurred and is continuing), to inspect
Borrower’s Books and to make copies thereof and to check, test, inspect, audit
and appraise the Collateral (and Lenders (through any of their respective
officers, employees or agents) shall have the right to join any such inspection)
at Borrower’s expense in order to verify Borrower’s financial condition or the
amount of, condition of, or any other matter relating to, the Collateral.

 

Borrower may deliver to Agent and the Lenders on an electronic basis any
certificates, reports or information required pursuant to this Section 6.2, and
Agent and the Lenders shall be entitled to rely on the information contained in
the electronic files, provided that Agent and the Lenders in good faith believe
that the files were delivered by a Responsible Officer.  Borrower shall include
a submission date on any certificates and reports to be delivered
electronically.

 

6.3                                   Inventory and Equipment;
Returns.  Borrower shall keep all Inventory and Equipment in good and
merchantable condition, free from all material defects except for Inventory and
Equipment (a) sold in the ordinary course of business, and (b) for which
adequate reserves have been made, in all cases in the United States and such
other locations as to which Borrower gives prior written notice.  Returns and
allowances, if any, as between Borrower and its account debtors shall be on the
same basis and in accordance with the usual customary practices of Borrower, as
they exist on the Closing Date.  Borrower shall promptly notify Agent and the
Lenders of all returns and recoveries and of all written disputes and claims
involving inventory having a book value of more than $100,000.





10

--------------------------------------------------------------------------------

 

 

6.4                                   Taxes.  Borrower shall make, and cause
each Subsidiary to make, due and timely payment or deposit of all material
federal, state, and local taxes, assessments, or contributions required of it by
law, including, but not limited to, those laws concerning income taxes,
F.I.C.A., F.U.T.A. and state disability, and will execute and deliver to Agent,
on demand, proof satisfactory to Agent indicating that Borrower or a Subsidiary
has made such payments or deposits and any appropriate certificates attesting to
the payment or deposit thereof; provided that Borrower or a Subsidiary need not
make any payment if the amount or validity of such payment is contested in good
faith by appropriate proceedings and is reserved against (to the extent required
by GAAP) by Borrower or such Subsidiary.

 

6.5                                   Insurance.  Borrower, at its expense,
shall (a) keep the Collateral insured against loss or damage, and (b) maintain
liability and other insurance, in each case as ordinarily insured against by
other owners in businesses similar to Borrower’s.  All such policies of
insurance shall be in such form, with such companies, and in such amounts as
reasonably satisfactory to Agent and the Required Lenders.  All policies of
property insurance shall contain a lender’s loss payable endorsement, in a form
reasonably satisfactory to Agent and the Required Lenders, showing Agent (for
the benefit of the Lenders) as an additional loss payee, and all applicable
liability insurance policies shall show Agent and each Lender as an additional
insured and specify that the insurer must give at least 20 days’ notice to Agent
and each Lender before canceling its policy for any reason (except ten days’
notice for nonpayment).  Upon Agent’s or any Lender’s request, Borrower shall
deliver to Agent and the Lenders certified copies of the policies of insurance
and evidence of all premium payments.  Proceeds payable under any casualty
policy will, at Borrower’s option, be payable to Borrower to repair or replace
the property subject to the claim, provided that any such repaired or
replacement property shall be deemed Collateral in which Agent (for the benefit
of the Lenders) has been granted a first priority security interest, provided
that, if an Event of Default has occurred and is continuing, all proceeds
payable under any such policy shall, at Agent’s option, be payable to Agent (for
the benefit of the Lenders) to be applied on account of the Obligations.

 

6.6                                   Primary Depository.  Borrower shall,
within one Business Day of the Closing Date, maintain substantially all of its
depository and operating accounts with Square 1 and substantially all of its
primary investment accounts with Square 1 or Square 1’s Affiliates; provided
that, for a period of 60 days following the Closing Date, Borrower may maintain
at Silicon Valley Bank (a) up to $85,000 to secure a letter of credit issued for
the benefit of Borrower’s landlord with respect to Borrower’s lease of its
offices at 100 Beaver Street, Suite 201, Waltham, MA 02453, (b) up to $35,000 to
secure credit card reimbursement obligations and (c) up to $300,000 in its
operating account.  Borrower shall, within 60 days of the Closing Date, maintain
all of its depository and operating accounts with Square 1 and its primary
investment accounts with Square 1 or Square 1’s Affiliates.  Prior to
maintaining any deposit accounts with Square 1 or any investment accounts with
Square 1’s Affiliates, Borrower, Agent, and any such Affiliate, as applicable,
shall have entered into a deposit account control agreement or a securities
account control agreement, as applicable, with respect to any such deposit
accounts and investment accounts, in form and substance satisfactory to Agent
and the Required Lenders.

 

6.7                                   Consent of Inbound Licensors.  Within ten
days after entering into or becoming bound by any material inbound license or
similar agreement, Borrower shall:  (a) provide written notice to Agent and the
Lenders of the material terms of such license or





11

--------------------------------------------------------------------------------

 

 

agreement with a description of its likely impact on Borrower’s business or
financial condition; and (b) upon request of Agent, in good faith use
commercially reasonable efforts to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for Borrower’s interest in such
licenses or contract rights to be deemed Collateral and for Agent (for the
benefit of the Lenders) to have a security interest in it that would reasonably
be expected to otherwise be restricted by the terms of the applicable license or
agreement, whether now existing or entered into in the future, provided,
however, that the failure to obtain any such consent or waiver shall not
constitute a default under this Agreement.

 

6.8                                   Creation/Acquisition of Subsidiaries.   In
the event that any Borrower or any Subsidiary of any Borrower creates or
acquires any Subsidiary, Borrower or such Subsidiary shall promptly notify Agent
and the Lenders of such creation or acquisition, and Borrower or such Subsidiary
shall take all actions reasonably requested by Agent or any Lender to achieve
any of the following with respect to such “New Subsidiary” (defined as a
Subsidiary formed after the date hereof during the term of this Agreement):
(a) if such New Subsidiary is organized under the laws of the United States, to
cause such New Subsidiary to become either a co-Borrower hereunder, or a secured
guarantor with respect to the Obligations; and (b) to grant and pledge to Agent
(for the benefit of the Lenders) a perfected security interest in 100% of the
stock, units or other evidence of ownership held by Borrower or its Subsidiaries
of any such New Subsidiary which is organized under the laws of the United
States, and 65% of the stock, units or other evidence of ownership held by
Borrower or its Subsidiaries of any such New Subsidiary which is not organized
under the laws of the United States.

 

6.9                                   Further Assurances.  At any time and from
time to time Borrower shall execute and deliver such further instruments and
take such further action as may reasonably be requested by Agent or any Lender
to effect the purposes of this Agreement.

 

6.10                           Post-Closing.  Borrower shall use its
commercially reasonable efforts to deliver a fully-executed landlord waiver with
respect to Borrower’s lease of its offices at 100 Beaver Street, Suite 201,
Waltham, MA 02453, in form and substance reasonably satisfactory to Agent and
the Required Lenders on or before the date 30 days following the Closing Date.

 

7.                                          NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as any Lender may have any commitment to make any Credit Extensions, Borrower
will not do any of the following without Agent’s and the Required Lenders’ prior
written consent, which shall not be unreasonably withheld:

 

7.1                                   Dispositions.  Convey, sell, lease,
license, transfer or otherwise dispose of (collectively, to “Transfer”), or
permit any of its Subsidiaries to Transfer, all or any part of its business or
property, or move Cash balances on deposit with Square 1 to accounts opened at
another financial institution, other than Permitted Transfers.

 

7.2                                   Change in Name, Location, Executive
Office, or Executive Management; Change in Business; Change in Fiscal Year;
Change in Control.  Change its





12

--------------------------------------------------------------------------------

 

 

name or the state of Borrower’s formation or relocate its chief executive office
without 30 days’ prior written notification to Agent and the Lenders; replace or
suffer the departure of its chief executive officer (or, if Borrower did not
have a chief executive officer, its Interim President and Chief Business
Officer) or chief financial officer (or, if Borrower did not have a chief
financial officer, its Senior Director of Finance) without delivering written
notification to Agent and the Lenders within ten days; fail to appoint an
interim replacement or fill a vacancy in the position of chief executive officer
or chief financial officer for more than 60 consecutive days (it being
understood and agreed that (x) Borrower currently does not have a chief
executive officer and shall have no obligation to appoint an interim replacement
for or fill a vacancy in such position so long as Borrower’s Interim President
and Chief Business Officer remains in such position and (y) Borrower currently
does not have a chief financial officer and shall have no obligation to appoint
an interim replacement for or fill a vacancy in such position so long as
Borrower’s Senior Director of Finance remains in such position); suffer a change
on its board of directors which results in the failure of at least one partner
from at least one of (a) Polaris Venture Partners or its Affiliates, (b) Third
Rock Ventures or its Affiliates, and (c) Lux Capital or its Affiliates to serve
as a voting member (other than a change resulting from a partner of such an
investor failing to be elected to the board of directors following a bona fide
equity financing or series of financings in which such investor’s ownership in
Borrower is diluted) or suffer the resignation of one or more directors from its
board of directors in anticipation of Borrower’s insolvency, in either case
without the prior written consent of Agent and the Required Lenders which may be
withheld in Agent’s and the Required Lenders’ sole discretion; take action to
liquidate, wind up, or otherwise cease to conduct business; engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than or reasonably related or incidental to the businesses currently engaged in
by Borrower; change its fiscal year end; or have a Change in Control.

 

7.3                                   Mergers or Acquisitions.  Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization (other than mergers or consolidations of a
Subsidiary into another Subsidiary or into Borrower), or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person except where (a) each of the following conditions is
applicable:  (i) the consideration paid in connection with such transactions
(including assumption of liabilities) does not in the aggregate exceed $100,000
during any fiscal year, (ii) no Event of Default has occurred, is continuing or
would exist after giving effect to such transactions, (iii) such transactions do
not result in a Change in Control, and (iv) Borrower is the surviving entity; or
(b) the Obligations are repaid in full concurrently with the closing of any
merger or consolidation of Borrower in which Borrower is not the surviving
entity; provided, however, that Borrower shall not, without Agent’s and the
Required Lenders’ prior written consent, enter into any binding contractual
arrangement with any investment bank, broker, financial advisor or similar
Person to attempt to facilitate a merger or acquisition of Borrower, unless
(i) no Event of Default exists when such agreement is entered into by Borrower,
(ii)  such agreement does not give such Person the right to claim any fee,
payment or damages from any parties, other than from Borrower or Borrower’s
investors, in connection with a sale of Borrower’s stock or assets pursuant to
or resulting from an assignment for the benefit of creditors, an asset turnover
to Borrower’s creditors (including, without limitation, the Lenders),
foreclosure, bankruptcy or similar liquidation, and (iii) Borrower notifies
Agent and the Lenders in advance of entering into such an agreement (provided
that the failure to give such notification shall not be deemed a breach of this
Agreement).





13

--------------------------------------------------------------------------------

 

 

7.4                                   Indebtedness.  Create, incur, assume,
guarantee or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower an obligation to
prepay any Indebtedness, except Indebtedness to the Lenders.

 

7.5                                   Encumbrances.  Create, incur, assume or
allow any Lien with respect to its property, or assign or otherwise convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries so to do, except for Permitted Liens, or covenant to any other
Person (other than (a) the licensors of in-licensed property with respect to
such property, (b) the lessors of specific equipment or lenders financing
specific equipment with respect to such leased or financed equipment or
(c) Schedule 7.5) that Borrower in the future will refrain from creating,
incurring, assuming or allowing any Lien with respect to any of Borrower’s
property, except for licenses and agreements containing customary
anti-assignment provisions so long as such provisions are, or would be, rendered
unenforceable or ineffective under applicable law (including, without
limitation, Sections 9-406, 9-407 and 9-408 of the Code).

 

7.6                                   Distributions.  Pay any dividends or make
any other distribution or payment on account of or in redemption, retirement or
purchase of any capital stock, except that Borrower may (a) repurchase the stock
of former employees or directors pursuant to stock repurchase agreements in an
aggregate amount not to exceed $100,000 in any fiscal year, so long as an Event
of Default does not exist prior to such repurchase or would not exist after
giving effect to such repurchase, and (b) repurchase the stock of former
employees or directors pursuant to stock repurchase agreements in any amount
where the consideration for the repurchase is the cancellation of indebtedness
owed by such former employees or directors to Borrower regardless of whether an
Event of Default exists.

 

7.7                                   Investments.  Directly or indirectly
acquire or own an Investment in, or make any Investment in or to any Person, or
permit any of its Subsidiaries so to do, other than Permitted Investments, or
maintain or invest any of its investment property with a Person other than
Square 1 and Square 1’s Affiliates or permit any Subsidiary to do so unless such
Person has entered into a control agreement with Agent (for the benefit of the
Lenders), in form and substance reasonably satisfactory to Agent and the
Required Lenders, or suffer or permit any Subsidiary to be a party to, or be
bound by, an agreement that restricts such Subsidiary from paying dividends or
otherwise distributing property to Borrower.

 

7.8                                   Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower except for transactions that are in the ordinary course of
Borrower’s business, upon fair and reasonable terms that are no less favorable
to Borrower than would be obtained in an arm’s-length transaction with a
non-affiliated Person and except for transactions permitted under Section 7.9.

 

7.9                                   Subordinated Debt.  Make any payment in
respect of any Subordinated Debt, or permit any of its Subsidiaries to make any
such payment, except in compliance with the terms of such Subordinated Debt, or
amend any provision affecting Agent’s or the Lenders’ rights contained in any
documentation relating to the Subordinated Debt without Agent’s and the Required
Lenders’ prior written consent.





14

--------------------------------------------------------------------------------

 

 

7.10                           Inventory and Equipment.   Store Inventory or
Equipment with a book value in excess of $100,000 with a bailee, warehouseman,
collocation facility or similar third party (other than equipment in transit or
held for repair in the ordinary course of Borrower’s business) unless the third
party has been notified of Agent’s security interest and Agent (a) has received
an acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Agent’s benefit or (b) is in possession of the
warehouse receipt, where negotiable, covering such Inventory or
Equipment.  Except for Inventory sold in the ordinary course of business and for
movable items of personal property having an aggregate book value not in excess
of $100,000, and except for such other locations as Agent may approve in
writing, Borrower shall keep the Inventory and Equipment only at the locations
set forth on Schedule 7.10 and such other locations of which Borrower gives
Agent and the Lenders prior written notice and as to which Agent is able to take
such actions as may be reasonably necessary to perfect its security interest or
to obtain a bailee’s acknowledgment of Agent’s rights in the Collateral.

 

7.11                           No Investment Company; Margin Regulation.  Become
or be controlled by an “investment company,” within the meaning of the
Investment Company Act of 1940, or become principally engaged in, or undertake
as one of its important activities, the business of extending credit for the
purpose of purchasing or carrying margin stock, or use the proceeds of any
Credit Extension for such purpose.

 

8.                                          EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1                                   Payment Default.  If Borrower fails to pay
any of the Obligations when due;

 

8.2                                   Covenant Default.

 

(a)                                    If Borrower fails to perform any
obligation under Section 6.2 (financial reporting), 6.4 (taxes), 6.5
(insurance), or 6.6 (primary accounts), or violates any of the covenants
contained in Article 7 of this Agreement; or

 

(b)                                   If Borrower fails or neglects to perform
or observe any other material term, provision, condition, or covenant contained
in this Agreement, in any of the Loan Documents, or in any other present or
future agreement between Borrower and Agent and/or any Lender and as to any
default under such other term, provision, condition or covenant that can be
cured, has failed to cure such default within ten days after Borrower receives
notice thereof or any officer of Borrower becomes aware thereof; provided,
however, that if the default cannot by its nature be cured within the ten-day
period or cannot after diligent attempts by Borrower be cured within such
ten-day period, and such default is likely to be cured within a reasonable time,
then Borrower shall have an additional reasonable period (which shall not in any
case exceed 30 days) to attempt to cure such default, and within such reasonable
time period the failure to have cured such default shall not be deemed an Event
of Default but no Credit Extensions will be made;





15

--------------------------------------------------------------------------------

 

 

8.3                                   Material Adverse Change.  If there occurs
any circumstance or any circumstances which would reasonably be expected to have
a Material Adverse Effect;

 

8.4                                   Attachment.  If any material portion of
Borrower’s assets is attached, seized, subjected to a writ or distress warrant,
or is levied upon, or comes into the possession of any trustee, receiver or
person acting in a similar capacity and such attachment, seizure, writ or
distress warrant or levy has not been removed, discharged or rescinded within
ten days, or if Borrower is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs, or if a judgment or other claim becomes a lien or encumbrance upon any
material portion of Borrower’s assets, or if a notice of lien, levy, or
assessment is filed of record with respect to any material portion of Borrower’s
assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within ten days after Borrower receives notice
thereof, provided that none of the foregoing shall constitute an Event of
Default where such action or event is stayed or an adequate bond has been posted
pending a good faith contest by Borrower (provided that no Credit Extensions
will be made during such cure period);

 

8.5                                   Insolvency.  If Borrower becomes
insolvent, or if an Insolvency Proceeding is commenced by Borrower, or if an
Insolvency Proceeding is commenced against Borrower and is not dismissed or
stayed within 45 days (provided that no Credit Extensions will be made prior to
the dismissal of such Insolvency Proceeding);

 

8.6                                   Other Agreements.  If there is a default
or other failure to perform in any agreement to which Borrower is a party with a
third party or parties (a) resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount in excess of $250,000, (b) in connection with any lease of real property
material to the conduct of Borrower’s business, if such default or failure to
perform results in the right of another party, whether or not exercised, to
terminate such lease, or (c) that would reasonably be expected to have a
Material Adverse Effect;

 

8.7                                   Judgments.  If a final non-appealable,
uninsured judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $250,000 shall be rendered against
Borrower and shall remain unsatisfied and unstayed for a period of ten days
(provided that no Credit Extensions will be made prior to the satisfaction or
stay of the judgment); or

 

8.8                                   Misrepresentations.  If any material
misrepresentation or material misstatement exists now or hereafter in any
warranty or representation set forth herein or in any certificate delivered to
Agent or any Lender by any Responsible Officer pursuant to this Agreement or to
induce Agent or any Lender to enter into this Agreement or any other Loan
Document.

 

9.                                          LENDERS’ RIGHTS AND REMEDIES.

 

9.1                                   Rights and Remedies.  Upon the occurrence
and during the continuance of an Event of Default, Agent may, and at the written
direction of the Required Lenders shall,





16

--------------------------------------------------------------------------------

 

 

without notice of its election and without demand, do any one or more of the
following, all of which are authorized by Borrower:

 

(a)                                    Declare all Obligations, whether
evidenced by this Agreement, by any of the other Loan Documents, or otherwise,
immediately due and payable (provided that, upon the occurrence of an Event of
Default described in Section 8.5 (insolvency), all Obligations shall become
immediately due and payable without any action by Agent or the Lenders);

 

(b)                                   Notify Borrower that Lenders are ceasing
advancing money or extending credit to or for the benefit of Borrower under this
Agreement and/or under any other agreement between Borrower and Agent and/or any
Lender;

 

(c)                                     Settle or adjust disputes and claims
directly with account debtors for amounts, upon terms and in whatever order that
Agent reasonably considers advisable;

 

(d)                                   Make such payments and do such acts as
Agent considers necessary or reasonable to protect its security interest in the
Collateral.  Borrower agrees to assemble the Collateral if Agent so requires,
and to make the Collateral available to Agent as Agent may designate.  Borrower
authorizes Agent to enter the premises where the Collateral is located, to take
and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest, or compromise any encumbrance, charge, or lien which in
Agent’s determination appears to be prior or superior to its security interest
and to pay all expenses incurred in connection therewith.  With respect to any
of Borrower’s owned premises, Borrower hereby grants Agent a license to enter
into possession of such premises and to occupy the same, without charge, in
order to exercise any of Agent’s rights or remedies provided herein, at law, in
equity, or otherwise;

 

(e)                                     Set off and apply to the Obligations any
and all (i) balances and deposits of Borrower held by a Lender, and
(ii) indebtedness at any time owing to or for the credit or the account of
Borrower held by a Lender;

 

(f)                                      Ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell (in the manner
provided for herein) the Collateral.  Agent is hereby granted a license or other
right, solely pursuant to the provisions of this Section 9.1, to use, without
charge, Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Section 9.1,
Borrower’s rights under all licenses and all franchise agreements shall inure to
Agent’s benefit;

 

(g)                                    Sell the Collateral at either a public or
private sale, or both, by way of one or more contracts or transactions, for cash
or on terms, in such manner and at such places (including Borrower’s premises)
as is commercially reasonable, and apply any proceeds to the Obligations in
whatever manner or order Agent deems appropriate.  Agent may sell the Collateral
without giving any warranties as to the Collateral.  Agent may specifically
disclaim any warranties of title or the like.  This procedure will not be
considered adversely to affect the





17

--------------------------------------------------------------------------------

 

 

commercial reasonableness of any sale of the Collateral.  If Agent sells any of
the Collateral upon credit, Borrower will be credited only with payments
actually made by the purchaser, received by Agent, and applied to the
indebtedness of the purchaser.  If the purchaser fails to pay for the
Collateral, Agent may resell the Collateral and Borrower shall be credited with
the proceeds of the sale;

 

(h)                                   Credit bid and purchase at any public
sale;

 

(i)                                       Apply for the appointment of a
receiver, trustee, liquidator or conservator of the Collateral, without notice
and without regard to the adequacy of the security for the Obligations and
without regard to the solvency of Borrower, any guarantor or any other Person
liable for any of the Obligations; and

 

(j)                                      Any deficiency that exists after
disposition of the Collateral as provided above will be paid immediately by
Borrower.

 

Agent’s compliance with any applicable state or federal law requirements in
connection with a disposition of the Collateral will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.

 

9.2                                   Power of Attorney.  Effective only upon
the occurrence and during the continuance of an Event of Default, Borrower
hereby irrevocably appoints Agent (and any of Agent’s designated officers or
employees) (for the benefit of the Lenders) as Borrower’s true and lawful
attorney to:  (a) send requests for verification of Accounts or notify account
debtors of Agent’s security interest in the Accounts; (b) endorse Borrower’s
name on any checks or other forms of payment or security that may come into
Agent’s possession; (c) sign Borrower’s name on any invoice or bill of lading
relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Agent determines to be reasonable; and
(g) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral; provided
that Agent may exercise such power of attorney to sign the name of Borrower on
any of the documents described in clause (g) above, regardless of whether an
Event of Default has occurred.  The appointment of Agent as Borrower’s attorney
in fact, and each and every one of Agent’s rights and powers, being coupled with
an interest, is irrevocable until all of the Obligations have been fully repaid
and performed, and each Lender’s obligation to provide advances hereunder is
terminated.

 

9.3                                   Accounts Collection.  At any time after
the occurrence and during the continuation of an Event of Default, Agent may
notify any Person owing funds to Borrower of Agent’s security interest in such
funds and verify the amount of such Account.  Borrower shall collect all amounts
owing to Borrower for Agent, receive in trust all payments as Agent’s trustee,
and immediately deliver such payments to Agent (for the benefit of the Lenders)
in their original form as received from the account debtor, with proper
endorsements for deposit.





18

--------------------------------------------------------------------------------

 

 

9.4                                   Lender Expenses.  If Borrower fails to pay
any amounts or furnish any required proof of payment due to third persons or
entities, as required under the terms of this Agreement, then Agent may do any
or all of the following after reasonable notice to Borrower:  (a) make payment
of the same or any part thereof; or (b) obtain and maintain insurance policies
of the type discussed in Section 6.5 of this Agreement, and take any action with
respect to such policies as Agent deems prudent.  Any amounts so paid or
deposited by Agent shall constitute Lender Expenses, shall be immediately due
and payable, shall bear interest at the then applicable rate hereinabove
provided, and shall be secured by the Collateral.  Any payments made by Agent
shall not constitute an agreement by Agent or any Lender to make similar
payments in the future or a waiver by Agent of any Event of Default under this
Agreement.

 

9.5                                   Liability for Collateral; Duty of Agent
With Respect to Collateral; Marshaling.

 

(a)                                    Agent and the Lenders have no obligation
to clean up or otherwise prepare the Collateral for sale.  All risk of loss,
damage or destruction of the Collateral shall be borne by Borrower.

 

(b)                                   Agent’s and each Lender’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in Agent’s or the Lender’s possession shall be to deal with it in the same
manner as Agent and the Lender, as applicable, deals with similar property for
its own account.  The powers conferred on Agent and the Lenders hereunder are
solely to protect Agent’s and the Lenders’ interest in the Collateral and shall
not impose any duty upon Agent or any Lender to exercise any such powers.  Agent
and each Lender shall be accountable only for amounts that Agent or the Lender
receives as a result of the exercise of such powers, and neither Agent nor any
Lender shall be responsible to Borrower for any act or failure to act hereunder,
except for its own gross negligence or willful misconduct as finally determined
by a non-appealable judgment of a court of competent jurisdiction.  In addition,
neither Agent nor any Lender shall be liable or responsible for any loss or
damage to any Collateral, or for any diminution in the value thereof, by reason
of the act or omission of any warehousemen, carrier, forwarding agency,
consignee or other bailee selected by it in good faith.  Agent may (but shall
not be obligated to except at the request of the Required Lenders) pay taxes on
behalf of Borrower, satisfy any Liens against the Collateral (other than
Permitted Liens), purchase insurance to protect Agent’s and the Lenders’
interest if Borrower fails to maintain the insurance required hereunder and pay
for the maintenance, insurance, protection and preservation of the Collateral
and effect compliance with the terms of any Loan Document.  Borrower agrees to
reimburse Agent, on demand, for all costs and expenses incurred by Agent in
connection with such payment or performance and agrees that such amounts shall
constitute Obligations.  Borrower hereby (i) waives any right under the UCC or
any other applicable law to receive notice and/or copies of any filed or
recorded financing statements, amendments thereto, continuations thereof or
termination statements and (ii) releases and excuses Agent and each Lender from
any obligation under the UCC or any other applicable law to provide notice or a
copy of any such filed or recorded documents.

 

(c)                                     Neither Agent nor any Lender shall be
under any obligation to marshal any property in favor of Borrower or any other
Person or against or in payment of any Obligation.





19

--------------------------------------------------------------------------------

 

 

9.6                                   No Obligation to Pursue Others.  Agent and
the Lenders have no obligation to attempt to satisfy the Obligations by
collecting them from any other person liable for them, and Agent may release,
modify or waive any collateral provided by any other Person to secure any of the
Obligations, all without affecting Agent’s and the Lenders’ rights against
Borrower.  Borrower waives any right it may have to require Agent or any Lender
to pursue any other Person for any of the Obligations.

 

9.7                                   Remedies Cumulative.  Agent’s and the
Lenders’ rights and remedies under this Agreement, the Loan Documents, and all
other agreements shall be cumulative.  Agent and the Lenders shall have all
other rights and remedies not inconsistent herewith as provided under the Code,
by law, or in equity.  No exercise by Agent or any Lender of one right or remedy
shall be deemed an election, and no waiver by Agent or any Lender of any Event
of Default on Borrower’s part shall be deemed a continuing waiver.  No delay by
Agent or any Lender shall constitute a waiver, election, or acquiescence by
it.  No waiver by Agent or any Lender shall be effective unless made in a
written document signed on behalf of Agent and the Required Lenders and then
shall be effective only in the specific instance and for the specific purpose
for which it was given.  Borrower expressly agrees that this Section 9.7 may not
be waived or modified by Agent or any Lender by course of performance, conduct,
estoppel or otherwise.

 

9.8                                   Demand; Protest.  Except as otherwise
provided in this Agreement, Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment and any other
notices relating to the Obligations.

 

10.                                   NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower, to Agent or to the Lenders, as the case may be, at
its address set forth below:

 

If to Borrower:

Kala Pharmaceuticals, Inc.

 

Attn: Mary Reumuth

 

100 Beaver Street, Suite 201

 

Waltham, MA 02453

 

FAX: (781) 642-0399

 

 

With a copy (which will

 

not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

 

Attn: Jamie N. Class, Esq.

 

60 State Street

 

Boston, MA 02446

 

FAX: (617) 526-5000





20

--------------------------------------------------------------------------------

 

 

 

 

If to Agent:

Square 1 Bank

 

Attn: Loan Operations Manager

 

Durham, NC 27701

 

FAX: (919) 314-3080

 

 

If to a Lender:

To such Lender’s address on Schedule 1

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11.                                   CHOICE OF LAW AND VENUE; JURY TRIAL
WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of North Carolina, without regard to principles of
conflicts of law.  Jurisdiction shall lie in the State of North Carolina.  All
disputes, controversies, claims, actions and similar proceedings arising with
respect to Borrower’s account or any related agreement or transaction shall be
brought in the General Court of Justice of North Carolina sitting in Durham
County, North Carolina or the United States District Court for the Middle
District of North Carolina, except as provided below with respect to arbitration
of such matters.  AGENT, EACH LENDER AND BORROWER EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH
OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY
OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM.  THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY AGENT, ANY LENDER OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY EACH OF THEM.  If the jury waiver set forth in this Article 11 is
not enforceable, then any dispute, controversy, claim, action or similar
proceeding arising out of or relating to this Agreement, the Loan Documents or
any of the transactions contemplated therein shall be settled by final and
binding arbitration held in Durham County, North Carolina in accordance with the
then current Commercial Arbitration Rules of the American Arbitration
Association by one arbitrator appointed in accordance with those rules.  The
arbitrator shall apply North Carolina law to the resolution of any dispute,
without reference to rules of conflicts of law or rules of statutory
arbitration. Judgment upon any award resulting from arbitration may be entered
into and enforced by any state or federal court having jurisdiction
thereof.  Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this Article.  The costs and expenses of the
arbitration, including without limitation, the arbitrator’s fees and expert
witness fees, and reasonable attorneys’ fees, incurred by the parties to the
arbitration may be awarded to the prevailing party, in the discretion of the
arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator.  Unless and until the arbitrator decides that one
party is to pay for all (or a share) of





21

--------------------------------------------------------------------------------

 

 

such costs and expenses, both parties shall share equally in the payment of the
arbitrator’s fees as and when billed by the arbitrator.

 

12.                                   GENERAL PROVISIONS.

 

12.1                           Successors and Assigns.  This Agreement shall
bind and inure to the benefit of the respective successors and permitted assigns
of each of the parties and shall bind all persons who become bound as a debtor
to this Agreement.  Borrower may not transfer, pledge or assign this Agreement
or any rights or obligations under it without Agent’s and each Lender’s prior
written consent (which may be granted or withheld in Agent’s and each Lender’s
sole discretion).  The Lenders have the right without the consent of or notice
to Borrower to sell, transfer, assign, pledge, negotiate or grant a
participation in (any such sale, transfer, assignment, negotiation or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights and benefits under this Agreement and the other
Loan Documents; provided, however, that any such Lender Transfer of its
obligations, rights and benefits under this Agreement and the other Loan
Documents shall (a) be in minimum increments of $1,000,000 or, if the remaining
outstanding principal amount of the obligations owing to such Lender is less
than $1,000,000, then the entirety of such lesser amount, and (b) except with
respect to a Lender Transfer to the transferring Lender’s Affiliate, another
Lender or an Affiliate of another Lender, require the prior written consent of
Agent which consent shall not be unreasonably withheld or delayed.  Borrower and
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned until Agent shall have received and
accepted an effective assignment agreement in form satisfactory to Agent
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such transferee as Agent
reasonably shall require.

 

12.2                           Indemnification.  Borrower shall defend,
indemnify and hold harmless Agent, each Lender and their respective officers,
employees, and agents (each an “Indemnified Person”) against:  (a) all
obligations, demands, claims, and liabilities claimed or asserted (collectively,
“Claims”) by any other party in connection with the transactions contemplated by
this Agreement; and (b) all losses or Lender Expenses in any way suffered,
incurred, or paid by any Indemnified Person as a result of or in any way arising
out of, following, or consequential to transactions between Borrower and Agent
and/or any Lender whether under this Agreement, or otherwise (including without
limitation reasonable attorneys’ fees and expenses), except for Claims, losses
and/or Lender Expenses caused by an Indemnified Person’s gross negligence or
willful misconduct.

 

12.3                           Time of Essence.  Time is of the essence for the
performance of all obligations set forth in this Agreement.

 

12.4                           Severability of Provisions.  Each provision of
this Agreement shall be severable from every other provision of this Agreement
for the purpose of determining the legal enforceability of any specific
provision.





22

--------------------------------------------------------------------------------

 

 

12.5                           Amendments, Waivers; Integration.

 

(a)                                    No amendment, modification, termination
or waiver of any provision of any Loan Document, and no consent with respect to
any departure by Borrower therefrom, shall be effective unless the same shall be
in writing and signed by Agent, the Required Lenders (or by Agent with the
consent of the Required Lenders) and Borrower; provided that no such amendment,
waiver or consent shall, unless in writing and signed by all of the Lenders
directly affected thereby (or by Agent with the written consent of all of the
Lenders directly affected thereby), in addition to Agent, the Required Lenders
(or by Agent with the written consent of the Required Lenders) and Borrower, do
any of the following:  (i) increase or decrease the amount of any Term Loan
Commitment Amount (which shall be deemed to affect all of the Lenders),
(ii) reduce the principal of or rate of interest on (other than waiving the
imposition of the Default Rate) any Credit Extension or reduce the amount of any
fees payable under any Loan Document, (iii) postpone the date fixed for or
reduce or waive any scheduled installment of principal or any payment of
interest or fees due to any Lender under the Loan Documents, (iv) release or
subordinate the Lien on all or substantially all of the Collateral, or consent
to a transfer of all or substantially all of the Collateral or Intellectual
Property, in each case, except as otherwise may be provided in any Loan Document
(which shall be deemed to affect all of the Lenders), (v) release Borrower from,
or consent to Borrower’s assignment or delegation of, Borrower’s obligations
under the Loan Documents (which shall be deemed to affect all of the Lenders),
except as otherwise may be provided in any Loan Document, (vi) amend or modify
the definition of “Required Lenders” or “Pro Rata Share” or any provision
providing for the consent or other action by all of the Lenders, or (vii) amend,
modify, terminate or waive this Section 12.5(a).

 

(b)                                   Notwithstanding any provision in
Section 12.5(a) to the contrary, (i) Agent may amend Schedule 1 to reflect
assignments permitted hereunder and (ii) Agent and Borrower may amend or modify
any Loan Document to grant a new Lien, extend an existing Lien over additional
property or join additional Persons as credit parties hereunder, in each case
for the benefit of Agent and the Lenders.

 

(c)                                     All prior agreements, understandings,
representations, warranties and negotiations between Borrower and the Lenders
with respect to the subject matter of this Agreement and the other Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

 

12.6                           Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Executed copies of the signature pages of this Agreement sent by
facsimile or transmitted electronically in Portable Document Format (PDF), or
any similar format, shall be treated as originals, fully binding and with full
legal force and effect, and the parties waive any rights they may have to object
to such treatment.

 

12.7                           Survival.  All covenants, representations and
warranties made in this Agreement shall continue in full force and effect so
long as any Obligations remain outstanding or any Lender has any obligation to
make any Credit Extension to Borrower.  The obligations of





23

--------------------------------------------------------------------------------

 

 

Borrower to indemnify Agent and the Lenders with respect to the expenses,
damages, losses, costs and liabilities described in Section 12.2 shall survive
until all applicable statute of limitations periods with respect to actions that
may be brought against Agent and/or any Lender have run.

 

12.8                           Confidentiality.  In handling any confidential
information, Agent, the Lenders, Borrower and all employees and agents of each
such party shall exercise the same degree of care that such party exercises with
respect to its own proprietary information of the same types to maintain the
confidentiality of any non-public information provided by or on behalf of such
party pursuant to the Loan Documents or upon request of such party, except that
disclosure of such information may be made (a) in the case of Agent and the
Lenders, to the subsidiaries or Affiliates of Agent or any Lender in connection
with their present or prospective business relations with Borrower, provided
that such subsidiaries or Affiliates are bound by confidentiality obligations
substantially the same as those of this Section 12.8, (b) in the case of Agent
or any Lender, to prospective transferees or purchasers of any interest in the
Credit Extensions, provided that they have entered into a comparable
confidentiality agreement in favor of Borrower and have delivered a copy to
Borrower, (c) as requested or required by law, regulations, rule or order
(including, without limitation, the rules or regulations of any regulatory
authority having jurisdiction over such party or its securities or stock
exchange on which such party’s securities are traded), in legal proceedings, by
subpoena, civil investigative demand or judicial order or by other similar order
or process, (d) in the case of Agent and the Lenders, as may be required in
connection with the examination, audit or similar investigation of Agent or any
Lender, (e) as Agent or any Lender may determine in connection with the
enforcement of any remedies hereunder or (f) to a Representative of Agent, the
Lenders or Borrower, provided that such Representative is bound by either
confidentiality obligations substantially the same as those of this Section 12.8
with the party providing it confidential information or other legal or fiduciary
obligation to such party.  Confidential information hereunder shall not include
information that either:  (i) is in the public domain or in the knowledge or
possession of the receiving party when disclosed to such party, or becomes part
of the public domain after disclosure to such receiving party through no fault
of such receiving party; or (ii) is disclosed to such receiving party by a third
party, provided that the receiving party does not have actual knowledge that
such third party is prohibited from disclosing such information.

 

13.                                   AGENT.

 

13.1                           Appointment and Authority.

 

(a)                                    Each Lender hereby appoints Square 1
(together with any successor Agent pursuant to Section 13.7) as Agent under the
Loan Documents and authorizes Agent to (i) execute and deliver the Loan
Documents and accept delivery thereof on its behalf from Borrower, (ii) take
such action on its behalf and to exercise all rights, powers and remedies and
perform the duties as are expressly delegated to Agent under the Loan Documents,
and (iii) exercise such powers as are reasonably incidental thereto.  The
provisions of this Article 13 are solely for the benefit of Agent and the
Lenders, and Borrower shall have no rights as a third-party beneficiary of any
of such provisions.





24

--------------------------------------------------------------------------------

 

 

(b)                                   Without limiting the generality of clause
(a) above, Agent shall have the sole and exclusive right and authority (to the
exclusion of the Lenders) and is hereby authorized to (i) act as the disbursing
and collecting agent for the Lenders with respect to all payments and
collections arising in connection with the Loan Documents (including in any
other bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Lender is hereby authorized
to make such payment to Agent, (ii) file and prove claims and file other
documents necessary or desirable to allow the claims of Agent and the Lenders
with respect to any Obligations in any bankruptcy, insolvency or similar
proceeding, (iii) act as collateral agent for Agent and each Lender for purposes
of the perfection, holding and enforcing of all Liens created by the Loan
Documents and all other purposes stated therein, together with such powers and
discretion as are reasonably incidental thereto and (iv) execute any amendment,
consent or waiver under the Loan Documents on behalf of any Lender that has
consented in writing to such amendment, consent or waiver; provided, however,
that Agent hereby appoints, authorizes and directs each Lender to act as
collateral sub-agent for Agent and the Lenders for purposes of the perfection of
all Liens with respect to the Collateral, including any deposit account
maintained by Borrower with, and cash held by, such Lender, and may further
authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such Liens or otherwise to transfer the
Collateral subject thereto to Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.  Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any other Lender).  Any such Person shall benefit from this
Article 13 to the extent provided by Agent but shall only have obligations to
Agent and not to Borrower, any Lender or any other Person, and neither Borrower,
any Lender nor any other Person shall have any rights, directly or indirectly,
as a third-party beneficiary or otherwise against any such Person.

 

(c)                                     The Lenders irrevocably authorize Agent
to release any Lien on any property granted to or held by Agent under any Loan
Document (i) upon all of the Obligations (other than contingent obligations not
yet accrued and payable) having been paid in full and so long as no Lender has
any commitment to make any Credit Extensions, (ii) that is disposed of as part
of or in connection with any Permitted Transfer, (iii) subject to Section 12.5,
if approved, authorized or ratified in writing by the Required Lenders or
(iv) as expressly provided in any of the other Loan Documents.  Upon request by
Agent at any time, the Required Lenders will confirm in writing Agent’s
authority to release its interest in particular types or items of property.  In
each case as specified in this Section 13.1(c), Agent will, at Borrower’s
expense, execute and deliver to Borrower such documents as Borrower may
reasonably request to evidence the release of items of Collateral from the
assignment and security interest granted under the Loan Documents, in each case
in accordance with the terms of the Loan Documents and this Section 13.1(c);
provided that Borrower shall have delivered to Agent a certificate of a
Responsible Officer of Borrower certifying that any such transaction has been
consummated in compliance with this Agreement and the other Loan Documents as
Agent shall reasonably request.

 

(d)                                   Under the Loan Documents, Agent (i) is
acting solely on behalf of the Lenders, with duties that are entirely
administrative in nature, notwithstanding the use of the





25

--------------------------------------------------------------------------------

 

 

defined term “Agent”, the terms “agent”, “Agent” and “collateral agent” and
similar terms in any Loan Document to refer to Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth herein or therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Person, and (iii) shall
have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document.  Each Lender, by accepting the benefits of
the Loan Documents, hereby waives and agrees not to assert any claim against
Agent based on the roles, duties and legal relationships expressly disclaimed in
clauses (i) through (iii) above.

 

13.2                           Binding Effect; Use of Discretion.

 

(a)                                    Each Lender, by accepting the benefits of
the Loan Documents, agrees that (i) any action taken by Agent or the Required
Lenders (or, if expressly required in any Loan Document, a greater proportion of
the Lenders) in accordance with the provisions of the Loan Documents, (ii) any
action taken by Agent in reliance upon the instructions of the Required Lenders
(or, where so required, such greater proportion), and (iii) the exercise by
Agent or the Required Lenders (or, where so required, such greater proportion)
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.

 

(b)                                  If Agent shall request instructions from
the Required Lenders or all of the affected Lenders with respect to any act or
action (including failure to act) in connection with any Loan Document, then
Agent shall be entitled to refrain from such act or taking such action unless
and until Agent shall have received instructions from the Required Lenders or
all of the affected Lenders, as the case may be, and Agent shall not incur
liability to any Person by reason of so refraining.  Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
(i) if such action would, in the opinion of Agent, be contrary to any
requirement of law or any Loan Document, (ii) if such action would, in the
opinion of Agent, expose Agent to any potential liability under any requirement
of law, or (iii) if Agent shall not first be indemnified to its satisfaction
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting under any Loan Document in
accordance with the instructions of the Required Lenders or all of the affected
Lenders, as applicable.

 

13.3                           Agent’s Reliance, Etc.  Agent may, without
incurring any liability hereunder, (a) consult with any of its Related Persons
and, whether or not selected by it, any other advisors, accountants and other
experts (including advisors to, and accountants and experts engaged by,
Borrower) and (b) rely and act upon any document and information (including
those transmitted by electronic transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.  None of Agent and its
Related Persons shall be liable for any action taken or omitted to be taken by
any of them under or in connection with any Loan Document, and each Lender and
Borrower hereby waives and shall not assert (and Borrower shall cause its
Subsidiaries to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person (each as determined in a final, non-appealable judgment of a
court of





26

--------------------------------------------------------------------------------

 

 

competent jurisdiction) in connection with the duties of Agent expressly set
forth herein.  Without limiting the foregoing, Agent: (i) shall not be
responsible or otherwise incur liability for any action or omission taken in
reliance upon the instructions of the Required Lenders or for the actions or
omissions of any of its Related Persons, except to the extent that a court of
competent jurisdiction determines in a final non-appealable judgment that Agent
acted with gross negligence or willful misconduct in the selection of such
Related Person; (ii) shall not be responsible to any Lender or other Person for
the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document; (iii) makes no warranty or representation, and shall not be
responsible, to any Lender or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of
Borrower or any Related Person of Borrower in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to Borrower, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by Agent in connection with the Loan Documents; and
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of Borrower or as to the existence or continuation or possible occurrence or
continuation of any default or Event of Default, and shall not be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
notice from Borrower or any Lender describing such default or Event of Default
that is clearly labeled “notice of default” (in which case Agent shall promptly
give notice of such receipt to all of the Lenders, provided that Agent shall not
be liable to any Lender for any failure to do so, except to the extent that such
failure is attributable to Agent’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction); and, for each of the items set forth in clauses (i) through
(iv) above, each Lender and Borrower hereby waives and agrees not to assert (and
Borrower shall cause its Subsidiaries to waive and agree not to assert) any
right, claim or cause of action it might have against Agent based thereon.  No
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or (where so instructed) refraining from acting hereunder or under
any of the other Loan Documents in accordance with the instructions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents).

 

13.4                           Agent Individually.  Agent and its Affiliates may
make loans and other extensions of credit to, acquire stock of, accept deposits
from, and engage in any kind of business with, Borrower or any Affiliate thereof
as though it were not acting as Agent and may receive separate fees and other
payments therefor.  To the extent Agent or any of its Affiliates is or becomes a
Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender, and the terms “Lender”, “Required Lender” and any similar terms
shall, except where otherwise expressly provided in any Loan Document, include,
without limitation, Agent or such Affiliate, as the case may be, in its
individual capacity as a Lender, or as one of the Required Lenders.

 

13.5                           Lender Credit Decision.  Each Lender acknowledges
that it shall, independently and without reliance upon Agent, any Lender or any
of their Related Persons or





27

--------------------------------------------------------------------------------

 

 

upon any document solely or in part because such document was transmitted by
Agent or any of its Related Persons, conduct its own independent investigation
of the financial condition and affairs of Borrower and make and continue to make
its own credit decisions in connection with entering into, and taking or not
taking any action under, any Loan Document or with respect to any transaction
contemplated in any Loan Document, in each case based on such documents and
information as it shall deem appropriate.  Except for documents expressly
required by any Loan Document to be transmitted by Agent to the Lenders, Agent
shall not have any duty or responsibility to provide any Lender with credit or
any other information concerning Borrower, including with respect to its
business, prospects, operations, property, financial and other conditions or
creditworthiness, or any Affiliate of Borrower, that may come into the
possession of Agent (whether in its capacity as Agent or otherwise) or any of
its Related Persons.

 

13.6                           Indemnification.

 

(a)                                    Each Lender agrees to reimburse Agent and
each of its Related Persons (to the extent not reimbursed by Borrower) promptly
upon demand for its Pro Rata Share of any out-of-pocket costs and expenses
(including, without limitation, fees, charges and disbursements of financial,
legal and other advisors and any taxes or insurance paid in the name of, or on
behalf of, Borrower) incurred by Agent or any of its Related Persons in
connection with the preparation, execution, delivery, administration,
modification, amendment, consent, waiver or enforcement of, or the taking of any
other action (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding (including, without limitation,
preparation for and/or response to any subpoena or request for document
production relating thereto) or otherwise) in respect of, or legal advice with
respect to, its rights or responsibilities under, any Loan Document.  Each
Lender further agrees to indemnify Agent and each of its Related Persons (to the
extent not indemnified by Borrower), ratably according to its Pro Rata Share,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including, to the extent not indemnified by the
applicable Lender, taxes, interests and penalties imposed for not properly
withholding or backup withholding on payments made to or for the account of any
Lender) that may be imposed on, incurred by, or asserted against Agent or any of
its Related Persons in any matter relating to or arising out of, in connection
with or as a result of any Loan Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by Agent or any of its Related Persons
under or with respect to the foregoing; provided that no Lender shall be liable
to Agent or any of its Related Persons under this Section 13.6 to the extent
such liability has resulted from the gross negligence or willful misconduct of
Agent or, as the case may be, such Related Person, as determined by a final
non-appealable judgment of a court of competent jurisdiction.

 

(b)                                   To the extent required by any applicable
requirement of law, Agent may withhold from any payment to any Lender under a
Loan Document an amount equal to any applicable withholding tax.  If the
Internal Revenue Service or any other governmental authority asserts a claim
that Agent did not properly withhold tax from amounts paid to or for the account
of any Lender for any reason, or if Agent reasonably determines that it was
required to withhold taxes from a prior payment to or for the account of any
Lender but failed to do so, such Lender shall promptly indemnify Agent fully for
all amounts paid, directly or indirectly, by Agent as tax





28

--------------------------------------------------------------------------------

 

 

or otherwise, including penalties and interest, and together with all expenses
incurred by Agent.  Agent may offset against any payment to any Lender under a
Loan Document any applicable withholding tax that was required to be withheld
from any prior payment to such Lender but which was not so withheld, as well as
any other amounts for which Agent is entitled to indemnification from such
Lender under the immediately preceding sentence of this Section 13.6.

 

13.7                           Successor Agent.  Agent may resign at any time by
delivering notice of such resignation to the Lenders and Borrower, effective on
the date set forth in such notice.  If Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Agent.  If, after
30 days after the date of the retiring Agent’s notice of resignation, no
successor Agent has been appointed by the Required Lenders that has accepted
such appointment, then the retiring Agent may, on behalf of the Lenders, appoint
a successor Agent from among the Lenders, provided that, if Agent shall notify
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice.  Effective immediately upon its resignation,
(a) the retiring Agent shall be discharged from its duties and obligations under
the Loan Documents, (b) the Lenders shall assume and perform all of the duties
of Agent until a successor Agent shall have accepted a valid appointment
hereunder and all payments, communications and determinations provided to be
made by, to or through Agent shall instead be made by or to each Lender directly
until such time as the Required Lenders appoint a successor Agent as provided
for above in this paragraph, (c) the retiring Agent and its Related Persons
shall no longer have the benefit of any provision of any Loan Document other
than with respect to any actions taken or omitted to be taken while such
retiring Agent was, or because such Agent had been, validly acting as Agent
under the Loan Documents, and (d) subject to its rights under Section 13.2(b),
the retiring Agent shall take such action as may be reasonably necessary to
assign to the successor Agent its rights as Agent under the Loan
Documents.  Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all of the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

 

13.8                           Setoff and Sharing of Payments.  In addition to
any rights now or hereafter granted under any applicable requirement of law and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 13.9(d), each Lender
is hereby authorized at any time or from time to time upon the direction of
Agent, without notice to Borrower or any other Person, any such notice being
hereby expressly waived, to setoff and to appropriate and to apply any and all
balances held by it at any of its offices for the account of Borrower
(regardless of whether such balances are then due to Borrower) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of Borrower against and on account of any
of the Obligations that are not paid when due.  Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares of the
Obligations.  Borrower agrees, to the fullest extent permitted by law, that
(a) any Lender may exercise its right to offset with respect to amounts in
excess of its Pro Rata Share of the Obligations and may purchase participations
in





29

--------------------------------------------------------------------------------

 

 

accordance with the preceding sentence and (b) any Lender so purchasing a
participation in the Credit Extensions made or other Obligations held by other
Lenders or holders may exercise all rights of offset, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Credit Extensions and the
other Obligations in the amount of such participation.  Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
offset, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.

 

13.9                           Payments; Non-Funding Lenders; Actions in
Concert.

 

(a)                                    Payments.  If Agent receives any payment
for the account of any Lender on or prior to 2:00 p.m. (Eastern time) on any
Business Day, Agent shall pay to the applicable Lender such payment on the next
Business Day.  If Agent receives any payment for the account of any Lender after
2:00 p.m. (Eastern time) on any Business Day, Agent shall pay to the applicable
Lender such payment on the second Business Day thereafter.

 

(b)                                   Return of Payments.

 

(i)                                       If Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by Agent from Borrower and such related payment is not
received by Agent, then Agent will be entitled to recover such amount (including
interest accruing on such amount at the rate otherwise applicable to such
Obligation) from such Lender on demand without setoff, counterclaim or deduction
of any kind.

 

(ii)                                   If Agent determines at any time that any
amount received by Agent under any Loan Document must be returned to Borrower or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of any Loan Document, Agent will not
be required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

(c)                                     Non-Funding Lenders.

 

(i)                                       Unless Agent shall have received
notice from a Lender prior to the date of any particular Credit Extension that
such Lender will not make available to Agent such Lender’s Pro Rata Share of
such Credit Extension, Agent may assume that such Lender will make such amount
available to it on the date of such Credit Extension in accordance with
Section 2.1(b)(i), and Agent may (but shall not be obligated to), in reliance
upon such assumption, make available a corresponding amount for the account of
Borrower on such date.  If and to the extent that such Lender shall not have
made such amount available to Agent, such Lender and Borrower severally agree to
repay to Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the day such amount is made available to
Borrower until the day such amount is repaid to Agent, at a rate per annum equal
to the





30

--------------------------------------------------------------------------------

 

 

interest rate applicable to the Obligation that would have been created when
Agent made available such amount to Borrower had such Lender made a
corresponding payment available.  If such Lender shall repay such corresponding
amount to Agent, the amount so repaid shall constitute such Lender’s portion of
the applicable Credit Extension for purposes of this Agreement.

 

(ii)                                   To the extent that any Lender has failed
to fund any Credit Extension or any other payments required to be made by it
under the Loan Documents after any such Credit Extension is required to be made
or such payment is due (a “Non-Funding Lender”), Agent shall be entitled to set
off the funding short-fall against that Non-Funding Lender’s Pro Rata Share of
all payments received from Borrower.  The failure of any Non-Funding Lender to
make any Credit Extension or any payment required by it hereunder shall not
relieve any other Lender (each such other Lender, an “Other Lender”) of its
obligations to make such Credit Extension, but neither any Other Lender nor
Agent shall be responsible for the failure of any Non-Funding Lender to make
such Credit Extension or make any other payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” (or be included in the
calculation of the “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Loan Document.  At Borrower’s request, Agent
or a Person reasonably acceptable to Agent shall have the right with Agent’s
consent and in Agent’s reasonable discretion (but Agent or any such Person shall
have no obligation) to purchase from any Non-Funding Lender, and each Lender
agrees that if it becomes a Non-Funding Lender it shall, at Agent’s request,
sell and assign to Agent or such Person, all of the Term Loan Commitment Amount
(if any) and all of the outstanding Credit Extensions of that Non-Funding Lender
for an amount equal to the principal balance of all Credit Extensions held by
such Non-Funding Lender and all accrued interest with respect thereto through
the date of sale, such purchase and sale to be consummated pursuant to an
executed assignment agreement.

 

(d)                                   Actions in Concert.  Anything in this
Agreement to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights arising out of any Loan Document (including exercising any rights of
setoff) without first obtaining the prior written consent of Agent and the
Required Lenders, it being the intent of the Lenders that any such action by a
Lender to protect or enforce rights under any Loan Document shall be taken in
concert and at the direction or with the consent of Agent and the Required
Lenders.  Nothing contained herein shall be deemed to authorize Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Agent to vote in respect of the
claim of any Lender or in any such proceeding.

 

[Signature Page Follows]

 

 



31

--------------------------------------------------------------------------------

 

 

[Signature Page to Loan and Security Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

BORROWER:

 

 

 

KALA PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Mary Reumuth

 

 

 

 

Name:

Mary Reumuth

 

 

 

 

Title:

Senior Director of Finance and Corporate Controller

 

 

 

 

AGENT:

 

 

 

SQUARE 1 BANK

 

 

 

 

By:

/s/ David B. Kho

 

 

 

 

Name:

David B. Kho

 

 

 

 

Title:

Vice President

 

 

 

 

LENDERS:

 

 

 

SQUARE 1 BANK

 

 

 

 

By:

/s/ David B. Kho

 

 

 

 

Name:

David B. Kho

 

 

 

 

Title:

Vice President

 

 

 

 

ALEXANDRIA EQUITIES, LLC,

 

a Delaware limited liability company

 

 

 

By:

Alexandria Real Estate Equities, Inc., a Maryland corporation, managing member

 

 

 

 

 

By:

/s/ Jennifer Banks

 

 

 

 

 

 

Name:

Jennifer Banks

 

 

 

 

 

 

Title:

EVP, General Counsel

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

LENDERS

 

Lender

    

Term Loan
Commitment
Amount

    

Closing Date
Pro Rata
Share

    

Address

Square 1 Bank

 

$

7,000,000 

 

70 

%  

Square 1 Bank

Attn: Loan Operations Manager

406 Blackwell Street, Suite 240

Durham, NC 27701

 

With a copy to:

Square 1 Bank

Attn: Phil Gager

101 Main Street, Suite 1210

Cambridge, MA 02142

 

 

 

 

 

 

 

 

Alexandria Equities, LLC

 

$

3,000,000 

 

30 

%  

Alexandria Equities, LLC

Attn: Corporate Secretary

385 E. Colorado Blvd., Suite 299

Pasadena, CA 91101

Fax: (626) 578-7252

 

With a copy to:

investments@are.com

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

DEFINITIONS

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and general partners.

 

“Agent” has the meaning assigned in the preamble of this Agreement.

 

“Agreement” has the meaning assigned in the preamble of this Agreement.

 

“Authorized Officer” means someone designated as such in the corporate
resolution provided by Borrower to Agent in which this Agreement and the
transactions contemplated hereunder are authorized by Borrower’s board of
directors.  If Borrower provides subsequent corporate resolutions to Agent after
the Closing Date, the individual(s) designated as “Authorized Officer(s)” in the
most-recently provided resolution shall be the only “Authorized Officers” for
purposes of this Agreement.

 

“Availability End Date” means the date that is 12 months from the Closing Date.

 

“Borrower” has the meaning assigned in the preamble of this Agreement.

 

“Borrower’s Books” means all of Borrower’s books and records
including:  ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment containing such information.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of North Carolina are authorized or required to close.

 

“Cash” means unrestricted cash and cash equivalents.

 

“Change in Control” means a transaction or series of transactions in which the
stockholders of Borrower who were not stockholders immediately prior to the
first such transaction own more than 49% of the voting stock of Borrower
immediately after giving effect to such transaction or related series of such
transactions; provided that, in any event, the following shall not constitute a
Change in Control for purposes of this Agreement:  (a) an initial public
offering of Borrower’s common stock (i) that is a QPO under Borrower’s
Certificate of Incorporation, as the same may be amended from time to time, and
(ii) in which Borrower receives aggregate gross proceeds of

 





 

--------------------------------------------------------------------------------

 

 

not less than $30,000,000; or (b) a bona fide equity financing or series of
financings on terms and from investors reasonably acceptable to Agent and the
Required Lenders.

 

“Claims” has the meaning assigned in Section 12.2.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the North Carolina Uniform Commercial Code as amended or
supplemented from time to time.

 

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (a) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, § 25-9-406 and § 25-9-408 of the Code), (b) the granting of a
security interest therein is contrary to applicable law, provided that, upon the
cessation of any such restriction or prohibition, such property shall
automatically become part of the Collateral, (c) constitutes the capital stock
of a controlled foreign corporation (as defined in the IRC), in excess of 65% of
the voting power of all classes of capital stock of such controlled foreign
corporations entitled to vote, or (d) property (including any attachments,
accessions or replacements) that is subject to a Lien that is permitted pursuant
to clauses (a) and (c) of the definition of Permitted Liens, if the grant of a
security interest with respect to such property pursuant to this Agreement would
be prohibited by the agreement creating such Permitted Lien or would otherwise
constitute a default thereunder, provided that such property will be deemed
“Collateral” hereunder upon the termination and release of such Permitted Lien.

 

“Collateral State” means the state where the Collateral is located, which is
Massachusetts.

 

“Compliance Certificate” means a compliance certificate, in substantially the
form of Exhibit D attached hereto, executed by a Responsible Officer of
Borrower.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (a) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (b) any obligations with respect to undrawn letters of credit, corporate
credit cards or merchant services issued for the account of that Person; and
(c) all obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided,

 





 

--------------------------------------------------------------------------------

 

 

however, that such amount shall not in any event exceed the maximum amount of
the obligations under the guarantee or other support arrangement.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Credit Extension” means each Term Loan or any other extension of credit by any
Lender, to or for the benefit of Borrower hereunder.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations (as such term is understood under
GAAP as in effect on the date hereof), and (d) all Contingent Obligations.

 

“Indemnified Person” has the meaning assigned in Section 12.2.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means:

 

(a)                                    Copyrights, Trademarks and Patents;

 

(b)                                   Any and all trade secrets, and any and all
intellectual property rights in computer software and computer software products
now or hereafter existing, created, acquired or held;

 

(c)                                     Any and all design rights which may be
available to Borrower now or hereafter existing, created, acquired or held;

 





 

--------------------------------------------------------------------------------

 

 

(d)                                   Any and all claims for damages by way of
past, present and future infringement of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above;

 

(e)                                     All amendments, renewals and extensions
of any of the Copyrights, Trademarks or Patents; and

 

(f)                                      All other intellectual property.

 

“Interest-Only End Date” means May 31, 2016.

 

“Inventory” means all present and future inventory in which Borrower has any
interest.

 

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

 

“Investment Agreement” means, collectively, Borrower’s stock purchase and other
agreement(s) pursuant to which Borrower most recently issued its preferred
stock.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Lender Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents;  reasonable Collateral audit fees; and
Agent’s and the Lenders’ reasonable attorneys’ fees and expenses (whether
generated in-house or by outside counsel) incurred in amending, enforcing or
defending the Loan Documents (including fees and expenses of appeal), incurred
before, during and after an Insolvency Proceeding, whether or not suit is
brought.

 

“Lender Transfer” has the meaning assigned in Section 12.1.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the operations,
business or financial condition of Borrower and its Subsidiaries taken as a
whole, (b) the ability of Borrower to repay the Obligations or otherwise perform
its obligations under the Loan Documents, or (c) Borrower’s interest in, or the
value, perfection or priority of Agent’s security interest in the Collateral.

 

“Mucus Penetrating Delivery Technology” means microparticle and nanoparticle
technologies for delivering pharmaceutical agents, including, without
limitation, microparticles and

 





 

--------------------------------------------------------------------------------

 

 

nanoparticles for use in delivering therapeutic or prophylactic agents to or
through mucus, mucin or mucosal barriers or tissues.

 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

 

“New Subsidiary” has the meaning assigned in Section 6.8.

 

“Non-Funding Lender” has the meaning assigned in Section 13.9(c).

 

“Obligations” means all debt, principal, interest, Lender Expenses and other
amounts owed to Agent or any Lender by Borrower pursuant to this Agreement or
any other agreement, whether absolute or contingent, due or to become due, now
existing or hereafter arising, including any interest that accrues after the
commencement of an Insolvency Proceeding and including any debt, liability, or
obligation owing from Borrower to others that Agent or any Lender may have
obtained by assignment or otherwise.  Notwithstanding the foregoing,
“Obligations” shall not include any obligations under the Warrants (other than
Lender Expenses incurred in connection therewith).

 

“Other Lender” has the meaning assigned in Section 13.9(c).

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to any Lender pursuant to
the terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Agent and/or any Lender.

 

“Permitted Indebtedness” means:

 

(a)                                    Indebtedness of Borrower in favor of the
Lenders arising under this Agreement or any other Loan Document;

 

(b)                                   Indebtedness existing on the Closing Date
and disclosed in the Schedule;

 

(c)                                     Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;

 

(d)                                   Indebtedness not to exceed $250,000 in the
aggregate at any time secured by a lien described in clause (c) of the defined
term “Permitted Liens,” provided that such Indebtedness does not exceed at the
time it is incurred the lesser of the cost or fair market value of the property
financed with such Indebtedness;

 

(e)                                     Subordinated Debt;

 





 

--------------------------------------------------------------------------------

 

 

(f)                                      Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(g)                                    Reimbursement obligations with respect to
Square 1 letters of credit and credit cards;

 

(h)                                   Indebtedness permitted under clause (d) of
Permitted Investments; and

 

(i)                                       Extensions, refinancings and renewals
of any items of Permitted Indebtedness, provided that the principal amount is
not increased or the terms modified to impose more burdensome terms upon
Borrower or its Subsidiary, as the case may be.

 

“Permitted Investment” means:

 

(a)                                    Investments existing on the Closing Date
disclosed in the Schedule;

 

(b)                                   (i) Marketable direct obligations issued
or unconditionally guaranteed by the United States of America or any agency or
any State thereof maturing within one year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one year from the date of creation
thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) Square 1’s
certificates of deposit maturing no more than one year from the date of
investment therein, (iv) Square 1’s money market or other securities accounts,
(v) Investments in regular deposit or checking accounts held with Square 1 or as
otherwise permitted by, and subject to the terms and conditions of, Section 6.6
of this Agreement, and (vi) Investments consistent with any investment policy
adopted by Borrower’s board of directors;

 

(c)                                     Investments accepted in connection with
Permitted Transfers;

 

(d)                                   Investments (i) of Subsidiaries in or to
other Subsidiaries (which are co-Borrowers or secured guarantors and, for
Subsidiaries created or acquired after the date hereof, with respect to which
Borrower and its Subsidiaries have fully complied with Section 6.8 hereof) or
Borrower and Investments by Borrower in Subsidiaries (which are co-Borrowers or
secured guarantors and, for Subsidiaries created or acquired after the date
hereof, with respect to which Borrower and its Subsidiaries have fully complied
with Section 6.8 hereof) and (ii) of Subsidiaries in or to other Subsidiaries
(which are not co-Borrowers or secured guarantors) and Investments by Borrower
in Subsidiaries (which are not co-Borrowers or secured guarantors) not to exceed
$100,000 in the aggregate in any fiscal year;

 

(e)                                     Investments not to exceed $250,000
outstanding in the aggregate at any time consisting of (i) travel advances and
employee relocation loans and other employee loans and advances in the ordinary
course of business, and (ii) loans to employees, officers or directors relating
to the purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plan agreements approved by Borrower’s Board of
Directors;

 

(f)                                      Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
Borrower’s business;

 





 

--------------------------------------------------------------------------------

 

 

(g)                                    Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not Affiliates, in the ordinary course of business,
provided that this subparagraph (h) shall not apply to Investments of Borrower
in any Subsidiary;

 

(h)                                   Joint ventures or strategic alliances in
the ordinary course of Borrower’s business consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support, provided that any cash Investments by Borrower in another
Person do not exceed $100,000 in the aggregate in any fiscal year;

 

(i)                                       Investments consisting of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and

 

(j)                                      Investments permitted under
Section 7.3.

 

“Permitted Licenses” means the following:

 

(a)                                    non-exclusive licenses or sublicenses and
similar arrangements, partnerships and joint ventures on commercially reasonable
terms for the use of the property of Borrower or its Subsidiaries in the
ordinary course of business;

 

(b)                                   exclusive licenses or sublicenses on
commercially reasonable terms of Borrower’s Mucus Penetrating Delivery
Technology for any use (including the treatment of diseases and conditions of
the eye) with a third-party proprietary therapeutic product candidate or group
of third-party proprietary therapeutic product candidates or with a limited set
of third-party proprietary drug targets targeting a specific disease or organ
system, provided that any such license (i) does not include rights to any
pre-clinical or clinical product candidate or drug target of Borrower (including
without limitation where the active pharmaceutical ingredient is loteprednol
etabonate or an RTKi developed by Borrower) and (ii) could not result in a legal
transfer of title of the licensed property;

 

(c)                                     exclusive licenses or sublicenses on
commercially reasonable terms only as to discrete geographical areas outside of
the United States, provided that any such license could not result in a legal
transfer of title of the licensed property; and

 

(d)                                   licenses or sublicenses existing on the
Closing Date and disclosed on the Schedule;

 

provided, in each case, that, consistent with the terms of such license,
Borrower’s interest in such license would be included in the Collateral and
Agent (for the benefit of the Lenders) would obtain a security interest therein.

 

“Permitted Liens” means the following:

 

(a)                                    Any Liens existing on the Closing Date
and disclosed in the Schedule (excluding Liens to be satisfied with the proceeds
of the Credit Extensions) or arising under this Agreement, the other Loan
Documents, or any other agreement in favor of Agent;

 





 

--------------------------------------------------------------------------------

 

 

(b)                                   Liens for taxes, fees, assessments or
other governmental charges or levies, either not delinquent or being contested
in good faith by appropriate proceedings and for which Borrower maintains
adequate reserves;

 

(c)                                     Liens not to exceed $250,000 in the
aggregate at any time (i) upon or in any Equipment (other than Equipment
financed by a Credit Extension) acquired or held by Borrower or any of its
Subsidiaries to secure the purchase price of such Equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
Equipment, or (ii) existing on such Equipment at the time of its acquisition, in
each case provided that the Lien is confined solely to the property so acquired
and improvements thereon, and the proceeds of such Equipment;

 

(d)                                   Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by Liens of the
type described in clauses (a) through (c) above, provided that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness being extended,
renewed or refinanced does not increase;

 

(e)                                     Liens securing Subordinated Debt;

 

(f)                                      Permitted Licenses;

 

(g)                                    Liens securing reimbursement obligations
regarding Square 1 letters of credit and credit cards;

 

(h)                                   Liens of carriers, warehousemen,
suppliers, or other Persons that are possessory in nature arising in the
ordinary course of business so long as such Liens attach only to Inventory,
securing liabilities in the aggregate amount not to exceed $25,000.00 and which
are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

 

(i)                                       Liens to secure payment of workers’
compensation, employment insurance, old-age pensions, social security and other
like obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA); and

 

(j)                                      Liens arising from judgments, decrees
or attachments in circumstances not constituting an Event of Default under
Section 8.4 (attachment) or 8.7 (judgments).

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

 

(a)                                    Inventory in the ordinary course of
business;

 

(b)                                   Transfers that constitute Permitted
Investments;

 

(c)                                     Transfers that constitute Permitted
Licenses;

 





 

--------------------------------------------------------------------------------

 

 

(d)                                   worn-out, surplus or obsolete Equipment;
and

 

(e)                                     grants of security interests and other
Liens that constitute Permitted Liens.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prepayment Fee” has the meaning assigned in Section 2.4(c).

 

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Square 1, as its “prime rate,” whether or not such announced rate
is the lowest rate available from Square 1.

 

“Pro Rata Share” means a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the original principal amount of
a Lender’s Credit Extensions to Borrower under this Agreement, and the
denominator of which is the aggregate original principal amount of all Credit
Extensions to Borrower under this Agreement, and, for clarity, as of the date
hereof, means the percentage set forth on Schedule 1 hereto.

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

 

“Representative” of Borrower, Agent or any Lender means, collectively, with
respect to such party, its directors, officers, employees, agents or advisers
(including, without limitation, attorneys, accountants, consultants, bankers and
financial advisers).

 

“Required Lenders” means (a) for so long as all of the Persons that are Lenders
on the Closing Date (each an “Original Lender”) have not assigned or transferred
any of their interests in their respective Credit Extensions, Lenders holding
100% of the aggregate outstanding principal balance of the Credit Extensions, or
(b) at any time from and after any Original Lender has assigned or transferred
any interest in its Credit Extensions, all Lenders meeting the criteria of at
least one of the clauses below:

 

(i)                                       each Original Lender that has not
assigned or transferred any portion of its respective Credit Extensions,

 

(ii)                                   each assignee of an Original Lender
provided (A) such assignee was assigned or transferred and continues to hold
100% of the assigning Original Lender’s interest in the Credit Extensions and
(B) Agent has consented in writing to such assignee being a Required Lender by
virtue of this clause (ii) of clause (b), except that no consent shall be
required with respect to a Lender Transfer to the transferring Lender’s
Affiliate, another Lender or an Affiliate of another Lender, and

 

(iii)                               in the event that the Required Lenders under
clauses (i) and (ii) of this clause (b) collectively hold less than 66-2/3% of
the aggregate outstanding principal

 





 

--------------------------------------------------------------------------------

 

 

balance of the Credit Extensions, such other Lenders, when aggregated with the
Required Lenders under clause (i) or (ii) of this clause (b), holding 66-2/3% or
more of the aggregate outstanding principal balance of the Credit Extensions.

 

For purposes of this definition only, a Lender shall be deemed to include
itself, and any Lender that is an Affiliate of such Lender.

 

“Responsible Officer” means each of the following, if applicable:  the Chief
Executive Officer, the Chief Operating Officer, the Chief Financial Officer, the
Senior Director of Finance, the Interim President and Chief Business Officer and
the Controller of Borrower, as well as any other officer or employee identified
as an Authorized Officer in the corporate resolution delivered by Borrower to
Agent in connection with this Agreement.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Agent and the Lenders, if any.

 

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, the state where Borrower’s chief executive office is located,
the state of Borrower’s formation and other applicable federal, state or local
government offices identifying all current security interests filed in the
Collateral and Liens of record as of the date of such report.

 

“Square 1” has the meaning assigned in the preamble of this Agreement.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to the Lenders on terms reasonably
acceptable to Agent and the Required Lenders (and identified as being such by
Borrower, Agent and the Required Lenders).

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (a) any general partnership interest or (b) more than 50%
of the stock, limited liability company interest or joint venture of which by
the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.

 

“Term Loan Commitment Amount” means the dollar amount set forth on Schedule 1
hereto, as amended from time to time.

 

“Term Loan Maturity Date” means December 1, 2018.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” has the meaning assigned in Section 7.1.

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

 

DEBTOR

KALA PHARMACEUTICALS, INC.

 

 

SECURED PARTY:

SQUARE 1 BANK, AS AGENT FOR THE LENDERS

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a)                                    all accounts (including
health-care-insurance receivables), chattel paper (including tangible and
electronic chattel paper), deposit accounts, documents (including negotiable
documents), equipment (including all accessions and additions thereto),
financial assets, general intangibles, goods (including fixtures), instruments
(including promissory notes), inventory (including all goods held for sale or
lease or to be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;

 

(b)                                   any and all cash proceeds and/or noncash
proceeds of any of the foregoing, including, without limitation, insurance
proceeds, and all supporting obligations and the security therefor or for any
right to payment.  All terms above have the meanings given to them in the North
Carolina Uniform Commercial Code, as amended or supplemented from time to time,
including revised Division 9 of the Uniform Commercial Code-Secured
Transactions.

 

Notwithstanding the foregoing, the Collateral shall not include any (i) property
expressly excluded from Collateral under that certain Loan and Security
Agreement dated as of November 20, 2014 by and among Square 1 Bank, as agent,
the lenders party thereto, and Kala Pharmaceuticals, Inc. (the “Loan and
Security Agreement”) or (ii) Intellectual Property (as defined in the Loan and
Security Agreement), in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).

 

Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of November 20, 2014,
include the Intellectual Property to the extent and only to the extent necessary
to permit perfection of Agent’s security interest in the Rights to Payment, and
further provided, however, that Agent’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Agent shall have no recourse whatsoever with
respect to the underlying Intellectual Property.

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

LOAN ADVANCE / PAYDOWN REQUEST FORM

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE OF EXCEPTIONS

 

Permitted Indebtedness (Exhibit A)

 

1.               Irrevocable Standby Letter of Credit No. SVBSF008707, dated
January 2, 2014 in the amount of $86,697.37 (Beneficiary: ARE-MA Region No. 9,
LLC)

 

2.               Borrower’s credit cards with Silicon Valley Bank in an amount
up to $35,000 in the aggregate.

 

Permitted Investments (Exhibit A) — None.

 

Permitted Licenses (Exhibit A)

 

1.               Exclusive License Agreement between The Johns Hopkins
University and Kala Pharmaceuticals, Inc. (formerly known as Hanes Newco, Inc.)
dated November 10, 2009, as amended by a First Amendment dated November 19,
2012, as further amended by a Second Amendment dated May 22, 2014, and as again
amended by a Third Amendment dated August 26, 2014.

 

2.               Settlement and License Agreement, dated October 24, 2014, by
and between The Johns Hopkins University, Kala Pharmaceuticals, Inc., and
GrayBug, LLC

 

3.               Side Agreement, dated October 24, 2014, by and between The
Johns Hopkins University, Kala Pharmaceuticals, Inc., and GrayBug, LLC

 

Permitted Liens (Exhibit A)

 

1.               That certain Irrevocable Standby Letter of Credit
No. SVBSF008707, dated January 2, 2014 in the amount of $86,697.37 (Beneficiary:
ARE-MA Region No. 9, LLC) disclosed above is secured by cash collateral in an
amount equal to the dollar value of the letter of credit.

 

2.               Bank Services Pledge Agreement (Cash-Secured), dated
December 19, 2013, between Silicon Valley Bank and Kala Pharmaceuticals, Inc.
with respect to deposit account no.          relating to the letter of credit
described in item 1 (“Pledge Agreement for Deposit Account No.               “).

 

3.               Borrower’s credit cards with Silicon Valley Bank disclosed
above are secured by cash collateral in an amount equal to $35,000 in the
aggregate.

 

4.               Bank Services Pledge Agreement (Cash-Secured), dated August 27,
2012, between Silicon Valley Bank and Kala Pharmaceuticals, Inc. with respect to
deposit account no.              relating to the credit cards described in item
3 (“Pledge Agreement for Deposit Account No.                “).

 

Collateral (Section 5.3)

 

1.               Certain property of Borrower is subject to Liens as described
in items 1 and 2 of Schedule 7.5 and certain licenses and agreements to which
Borrower is a party are subject to restrictions on transfer and/or pledge as
described in Schedule 7.5.

 

Intellectual Property (Section 5.4)

 

1.               Borrower’s patent family identified as Kala reference number
KP003 is jointly owned by Borrower and The John’s Hopkins University.  This
patent family includes U.S. Provisional Patent Application Serial
No.                       , filed May 3, 2012 (now expired), U.S. Patent
Application Serial No.

 





 

--------------------------------------------------------------------------------

 

 

                      , filed May 3, 2013, and PCT International Application
No.                                             , filed May 3, 2013, and any
applications filed in the future claiming benefit of any of the foregoing.

 

2.               Borrower is actively engaged in performing feasibility studies
with a number of parties under the terms of feasibility study agreements
(“FSA”), wherein Borrower is applying its platform technology to active
pharmaceutical ingredients (API) provided by the other party to an FSA.  In
these arrangements, new inventions created in the course of that work (excluding
inventions relating to the platform) are jointly owned by Borrower and the other
party, and the parties cannot practice joint inventions without entering into a
definitive license agreement.

 

3.               The ‘433 Patent (as defined in Schedule 5.6) was revoked as
described in Schedule 5.6.

 

Prior Names (Section 5.5)

 

1.               Hanes Newco, Inc.

 

Litigation (Section 5.6)

 

1.               On November 16, 2011, Vectura Limited (“Vectura”) filed an
opposition at the European Patent Office (the “Vectura Opposition”) against
European Patent No. 2061433 (the “‘433 Patent”) owned by The Johns Hopkins
University and licensed to Kala Pharmaceuticals, Inc.  Vectura sought to have
all granted claims revoked.  An Oral Hearing was held at the European Patent
Office on April 23, 2013, at which the ‘433 Patent was revoked.  A notice of
appeal of the European Patent Office’s decision was filed July 16, 2013, and the
statement of grounds of appeal was submitted on September 17, 2013. Vectura
filed its reply to appeal on February 7, 2014.  The appeal is pending, and the
Company is awaiting further communication or action by the European Patent
Office.

 

Inbound Licenses; Other Agreements (Section 5.12)

 

1.               Exclusive License Agreement between The Johns Hopkins
University and Kala Pharmaceuticals, Inc. (formerly known as Hanes Newco, Inc.)
dated November 10, 2009, as amended by a First Amendment dated November 19,
2012, as further amended by a Second Amendment dated May 22, 2014, and as again
amended by a Third Amendment dated August 26, 2014.

 

2.               Borrower is prohibited and/or restricted from granting a
security interest in the licenses and agreements set forth in item 3 of Schedule
7.5.

 

Encumbrances (Section 7.5)

 

1.               Deposit Account No.          is subject to that certain Pledge
Agreement described in item 2 of the Permitted Liens schedule.

 

2.               Deposit Account No.          is subject to that certain Pledge
Agreement described in item 4 of the Permitted Liens schedule.

 

3.               The following licenses and agreements contain restrictions on
transfer and/or pledge:

 

a.                Exclusive License Agreement between The Johns Hopkins
University and Kala Pharmaceuticals, Inc. (formerly known as Hanes Newco, Inc.)
dated November 10, 2009, as amended by a First Amendment dated November 19,
2012, as further amended by a Second Amendment dated May 22, 2014, and as again
amended by a Third Amendment dated August 26, 2014.

 





 

--------------------------------------------------------------------------------

 

 

b.               Settlement and License Agreement, dated October 24, 2014, by
and between The Johns Hopkins University, Kala Pharmaceuticals, Inc., and
GrayBug, LLC

 

c.                Side Agreement, dated October 24, 2014, by and between The
Johns Hopkins University, Kala Pharmaceuticals, Inc., and GrayBug, LLC

 

d.               Lease Agreement, dated September 30, 2013, between ARE-MA
Region No. 9, LLC and Kala Pharmaceuticals, Inc.

 

Locations (Section 7.10)

 

1.        Michigan

 

2.        California

 

3.        New Jersey

 

4.        Pennsylvania

 

5.        New Hampshire

 





 

--------------------------------------------------------------------------------

 

 

USA PATRIOT ACT
NOTICE
OF
CUSTOMER IDENTIFICATION

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

 

WHAT THIS MEANS FOR YOU:  when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you.  We may also ask to see your driver’s license or other identifying
documents.

 

 





 

--------------------------------------------------------------------------------

 

 

SQUARE 1 BANK

 

 

AUTOMATIC DEBIT AUTHORIZATION

Member FDIC

 

 

To:  Square 1 Bank, as agent for the Lenders

 

Re:  Loan # 

 

You are hereby authorized and instructed to charge account
No.                                        in the name of KALA
PHARMACEUTICALS, INC.

 

for facility fees, principal, interest and other payments due on
above-referenced loan as set forth below and credit the loan referenced above.

 

☒       Debit the Facility Fee as it becomes due according to the terms of the
Loan and Security Agreement and any renewals or amendments thereof.

 

☒       Debit each interest payment as it becomes due according to the terms of
the Loan and Security Agreement and any renewals or amendments thereof.

 

☒       Debit each principal payment as it becomes due according to the terms of
the Loan and Security Agreement and any renewals or amendments thereof.

 

☒       Debit each payment for Lender Expenses as it becomes due according to
the terms of the Loan and Security Agreement and any renewals or amendments
thereof.

 

This Authorization is to remain in full force and effect until revoked in
writing.

 

Borrower Signature

 

Date

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

CLIENT MARKETING AUTHORIZATION

 

We are excited to have you as a Square 1 Bank client and want to spread the word
about your success!

 

From press releases to mentions on social media sites, and all points in
between, Square 1’s marketing and communications team is constantly seeking new
opportunities to promote our clients and to connect them to prospects, existing
customers, and the larger entrepreneurial/venture capital community.

 

If you complete the authorization below and return it to us, you are authorizing
us to reference and/or include your company as part of our marketing and
advertising efforts without further review or advance approval by you. Please
select all areas that you approve.

 

☐        All items listed below

 

☐        List company as a Square 1 Bank customer on social media sites,
including Twitter, LinkedIn, Facebook, Square 1 Bank corporate blog, or any
other social media site

 

☐        Press release including your company as a Square 1 Bank client (to
include company name and description only; may appear alongside other clients)

 

☐        Press release including your company as a Square 1 Bank client (general
press release not focused on your company, but referring to your company as a
client, and including your company’s name, description, and editorial comments;
may appear alongside other clients)

 

☐        Provide quote for inclusion in a Square 1 Bank press release

 

☐        Use of company name and logo in Square 1 Bank marketing materials
including corporate marketing collateral, website, social media sites, and other
advertising campaigns

 

☐        Provide quotes for inclusion in Square 1 Bank marketing materials
including corporate marketing collateral, website, social media sites, and other
advertising campaigns

 

☐        Customer case study/application brief (success story to be posted on
website, included in press kits and/or pitched to publications as potential
articles)

 

☐        Willing to participate in a video testimonial highlighting your banking
relationship and experiences with Square 1 Bank

 

☐        Other (please describe):

 

If you have questions, please contact your Square 1 banker, or our Marketing +
Communications department at marketing@square1bank.com.

 

Please acknowledge your authorization by signing below:

 

Company Name:

KALA PHARMACEUTICALS, INC.

 

Authorized Signer:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (the “Amendment”) is entered
into as of October 13, 2016, by and among Pacific Western Bank, a California
state chartered bank (as successor in interest by merger to Square 1 Bank)
(“Square”), in its capacity as administrative and collateral agent (together
with its successors and assigns in such capacity, “Agent”), the Lenders set
forth on Schedule 1 of the Agreement (as defined below) or otherwise a party
thereto from time to time, including Square 1 in its capacity as a Lender and
Alexandria Equities, LLC, a Delaware limited liability company (each
individually a “Lender” and, collectively, the “Lenders”), and Kala
Pharmaceuticals, Inc. (“Borrower”).

 

RECITALS

 

Agent, the Lenders, and Borrower are parties to that certain Loan and Security
Agreement dated as of November 20, 2014 (as amended from time to time, the
“Agreement”).   The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1)              Section 2.1(b) of the Agreement is hereby amended and restated,
as follows:

 

(b)                                   Term Loans.

 

(i)                                       Term Loans A.  Subject to and upon the
terms and conditions of this Agreement, the Lenders agree to make on the date
hereof, severally and not jointly, according to each Lender’s Term Loan
Commitment Amount, term loans to Borrower in the aggregate principal amount of
$10,000,000 (each a “Term Loan A” and, collectively, the “Term Loans A”).  Each
Term Loan A shall be deemed made as of October 13, 2016.  The proceeds of the
Term Loans A shall be used (A) first, to refinance the aggregate principal
amount of all ‘term loans’ then outstanding under this Agreement (but without
the requirement to pay any Prepayment Fee which is hereby waived) and
(B) second, for general working capital purposes, for capital equipment
purchases, to pay Lender Expenses and to pay the fees under this Agreement.  For
the avoidance of doubt, the difference between $10,000,000 and the outstanding
balance of the existing term loans will be credited to Borrower’s account, and
no Prepayment Fee will be due in connection with the foregoing refinancing.

 

(ii)                                   Term Loans B.  Subject to and upon the
terms and conditions of this Agreement, the Lenders agree to make, severally and
not jointly, according to each Lender’s Term Loan Commitment Amount, one or more
term loans to Borrower in an aggregate principal amount not to exceed
$10,000,000 (each a “Term Loan B” and, collectively, the “Term Loans B”, and
together with the Term Loans A, each a “Term Loan” and collectively, the “Term
Loans”).  Each Term Loan B shall be in a minimum amount of $250,000.  Borrower
may request Term Loans B at any time from the Term Loan B Availability Start
Date through the Term Loan B Availability End Date. The proceeds of the Term
Loans B shall be used for general working capital purposes, for capital
equipment purchases, to pay Lender Expenses and to pay the fees under this
Agreement.

 





 

--------------------------------------------------------------------------------

 

 

(iii)                               Interest shall accrue from the date of each
Term Loan at the rate specified in Section 2.2(a) and, through the Interest-Only
End Date, shall be payable monthly in arrears beginning on the 13th day of the
month next following such Term Loan, and continuing on the same day of each
month thereafter.  Any Term Loans that are outstanding on the Interest-Only End
Date shall be payable in 36 equal monthly installments of principal, plus all
accrued interest, beginning on the date that is one month immediately following
the Interest-Only End Date and continuing on the same day of each month
thereafter through the Term Loan Maturity Date, at which time all amounts due in
connection with the Term Loans and any other amounts due under this Agreement
shall be immediately due and payable.  Term Loans, once repaid, may not be
reborrowed.  Borrower may prepay any Term Loan, subject to the payment of the
Prepayment Fee.

 

(iv)                                When Borrower desires to obtain a Term Loan
B, Borrower shall notify Agent (which notice shall be irrevocable) by facsimile
transmission to be received no later than 3:30 p.m. Eastern time at least five
Business Days prior to the date on which the Term Loan B is to be made.  Such
notice shall be substantially in the form of Exhibit C and signed by an
Authorized Officer.  Promptly upon receiving such notice, Agent shall notify
each Lender of the contents of such notice and each Lender’s Pro Rata Share of
such Term Loan B.

 

2)              The table in Section 2.4(c) of the Agreement is hereby deleted
and replaced with the following table:

 

Period

    

Applicable Prepayment Percentage

 

From October 13, 2016 to (but not including) October 13, 2017

 

0.90 

%

From October 13, 2017 to (but not including) October 13, 2018

 

0.60 

%

From October 13, 2018 and thereafter until the Term Loan Maturity Date

 

0.30 

%

 

3)              Agent’s address for notice in Article 10 of the Agreement is
hereby amended to read as follows:

 

Pacific Western Bank
Attn: Loan Operations Manager
Durham, NC 27701
FAX: (919) 314-3080

 

4)              The following defined terms are hereby added to Exhibit A to the
Agreement, as follows:

 

“Term Loan B Availability End Date” means October 13, 2017.

 





 

--------------------------------------------------------------------------------

 

 

“Term Loan B Availability Start Date” means the receipt by Agent and the
Required Lenders of evidence reasonably acceptable to Agent and the Required
Lenders that Borrower has received positive results from its second Phase III
clinical trial for Borrower’s KPI-121 product candidate for the treatment of
inflammation and pain following cataract surgery.  For purposes of clarity,
‘positive’ results shall mean (i) achievement of the primary endpoint of
proportion of study eyes with complete resolution of anterior chamber cells at
day 8 (maintained through day 15) sufficient to support NDA submission and
(ii) no significant treatment-related safety findings observed during the course
of the trial that would prevent submission of the NDA.  An investor who has
appointed a member to Borrower’s Board of Directors, chosen by Agent and the
Required Lenders, must confirm to Agent and the Required Lenders that the
aforementioned ‘positive’ results are sufficient to support an NDA submission.

 

5)              The following defined terms in Exhibit A to the Agreement are
hereby amended and restated, as follows:

 

“Interest-Only End Date” means October 13, 2017.

 

“Pro Rata Share” means a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the original principal amount of
a Lender’s Credit Extensions to Borrower under this Agreement, and the
denominator of which is the aggregate original principal amount of all Credit
Extensions to Borrower under this Agreement, and, for clarity, means the
percentage set forth on Schedule 1 hereto, as such schedule may be amended from
time to time.

 

“Term Loan Maturity Date” means October 13, 2020.

 

6)              Schedule 1 to the Agreement is hereby deleted and replaced with
the new Schedule 1 attached hereto as Appendix I.

 

7)              Item 2 of Section 5.4 of the Schedule of Exceptions to the
Agreement is hereby deleted and replaced with the paragraph below:

 

2.                                          From time to time, Borrower may
engage in performing feasibility studies with a number of parties under the
terms of feasibility study agreements (“FSA”), wherein Borrower would apply its
platform technology to active pharmaceutical ingredients (“API”) provided by the
other party to such FSA.  In such arrangements, new inventions created in the
course of that work (excluding inventions relating to the platform) are
typically jointly owned by Borrower and the other party, and the parties
typically cannot practice joint inventions without entering into a definitive
license agreement.

 

8)              Section 5.12 of the Schedule of Exceptions to the Agreement is
hereby amended to include the additional agreements listed below:

 

3.                                          Settlement and License Agreement,
dated October 24, 2014, by and between The Johns Hopkins University, Kala
Pharmaceuticals, Inc., and GrayBug, LLC

 





 

--------------------------------------------------------------------------------

 

 

4.                                          Side Agreement, dated October 24,
2014, by and between The Johns Hopkins University, Kala Pharmaceuticals, Inc.,
and GrayBug, LLC

 

9)              The defined term “Availability End Date” and its definition in
Exhibit A to the Agreement are hereby deleted.

 

10)       Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of the Lenders under the Agreement, as in effect prior to the
date hereof.  Borrower ratifies and reaffirms the continuing effectiveness of
all agreements entered into in connection with the Agreement.

 

11)       Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct in all material
respects as of the date of this Amendment; provided, however, that those
representations and warranties expressly referring to another date shall be true
and correct as in all material respects as of such date; and provided further
that representations and warranties that by their terms include a materiality
qualification shall be true and correct in all respects.

 

12)       This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

 

13)       As a condition to the effectiveness of this Amendment, Agent shall
have received, in form and substance satisfactory to Agent and each Lender, the
following:

 

a)               this Amendment, duly executed by Borrower;

 

b)              an officer’s certificate of Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Amendment;

 

c)               a Second Warrant to Purchase Stock issued to Square 1, duly
executed by Borrower, in substantially the form attached hereto as Exhibit A;

 

d)              a Second Warrant to Purchase Stock issued to Alexandria
Equities, LLC, duly executed by Borrower, in substantially the form attached
hereto as Exhibit B;

 

e)               payment of a $20,000 facility fee (for the benefit of the
Lenders), which Agent may debit from any of Borrower’ s accounts at Square 1;

 

f)                 payment of all Lender Expenses, including Agent’s and each
Lender’s expenses for the documentation of this Amendment and any related
documents, and any UCC, good standing or intellectual property search or filing
fees, which Agent may debit from any of Borrower’s accounts at Square 1; and

 





 

--------------------------------------------------------------------------------

 

 

g)              such other documents and completion of such other matters, as
Agent and each Lender may reasonably deem necessary or appropriate.

 

[Remainder of page intentionally left blank]

 





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

BORROWER:

 

 

 

 

KALA PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Mary Reumuth

 

Name:

Mary Reumuth

 

Title:

VP Finance and Corporate Controller

 

 

 

 

AGENT:

 

 

 

 

PACIFIC WESTERN BANK

 

 

 

 

By:

/s/ John Orlando

 

Name:

John Orlando

 

Title:

Vice President

 

 

 

 

LENDERS:

 

 

 

 

PACIFIC WESTERN BANK

 

 

 

 

By:

/s/ John Orlando

 

Name:

John Orlando

 

Title:

Vice President

 

 

 

 

ALEXANDRIA EQUITIES, LLC

 

a Delaware limited liability company

 

 

 

 

By:

Alexandria Real Estate Equities Inc., a

 

Maryland corporation, managing member

 

 

 

 

By:

/s/ Eric S. Johnson

 

Name:

Senior Vice President

 

Title:

RE Legal Affairs

 

 

[Signature Page to First Amendment to Loan and Security Agreement]

 





 

--------------------------------------------------------------------------------

 

 

APPENDIX I

 

SCHEDULE 1

 

LENDERS

 

Lender

    

Term Loan A
Commitment
Amount

    

Term Loan
B
Commitment
Amount

    

Pro Rata
Share

    

Address

Pacific Western Bank

 

$


7,000,000

 

$


7,000,000

 


70

%  

Pacific Western Bank

Attn: Loan Operations Manager

406 Blackwell Street, Suite 240

Durham, NC 27701

 

With a copy to:

Pacific Western Bank

131 Oliver Street, 2nd Floor

Boston, MA 02110

Attn: Phil Gager

Alexandria Equities, LLC

 

$


3,000,000

 

$


3,000,000

 


30

%  

Alexandria Equities, LLC

Attn: Corporate Secretary

385 E. Colorado Blvd., Suite 299

Pasadena, CA 91101

Fax: (626) 578-7252

 

With a copy to:

investments@are.com

 





 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Form of Square 1 Second Warrant

 

 



 

--------------------------------------------------------------------------------

 

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
APPLICABLE LAW. THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER MAY BE
TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF THIS WARRANT.

 

SECOND WARRANT TO PURCHASE STOCK

 

Corporation:

Kala Pharmaceuticals, Inc.

Warrant No.:

No.

Number of Shares:

Calculated in accordance with Section 1.7

Class of Stock:

Series C Preferred Stock, par value $0.001 per share

Initial Exercise Price:

$1.5876 per share

Issue Date:

                        , 2016

Expiration Date:

                        , 2026

Credit Facility:

This Second Warrant to Purchase Stock (this “Warrant”) is issued in connection
with that certain Loan and Security Agreement among Pacific Western Bank,
Alexandria Equities, LLC and the Company, dated November 20, 2014, as amended by
the First Amendment to Loan and Security Agreement dated on or about the Issue
Date, and as further amended from time to time (the “Loan and Security
Agreement”).

 

THIS SECOND WARRANT CERTIFIES THAT, for good and valuable consideration, the
receipt of which is hereby acknowledged, PACIFIC WESTERN BANK or its assignee or
transferee (“Holder”) is entitled to purchase up to the aggregate number of
fully paid and nonassessable shares of the class of securities (the “Shares”) of
the corporation (the “Company”) at the initial exercise price per Share (the
“Warrant Price”) all as set forth above and as adjusted pursuant to Section 1.7
and Article 2 of this Warrant, subject to the provisions and upon the terms and
conditions set forth in this Warrant.  This is one of a series of the Company’s
warrants in the same form and issued on or about the Issue Date of this Warrant
pursuant to the Loan and Security Agreement.  Reference is made to Section 5.4
of this warrant, whereby Pacific Western Bank shall transfer this warrant to its
parent company, PacWest Bancorp.

 

ARTICLE 1

 

EXERCISE

 

1.1                                   Method of Exercise.  Holder may exercise
this Warrant, in whole or in part, by delivering the original of this Warrant
and a duly executed Notice of Exercise in substantially the form attached as
Appendix 1 to the principal office of the Company. Unless Holder is exercising a
cashless exercise set forth in Section 1.2, Holder shall also deliver to the
Company a check, wire transfer of same-day funds (to an account designated by
the Company) or other form of





1

 

--------------------------------------------------------------------------------

 

 

payment acceptable to the Company for the aggregate Warrant Price for the Shares
being purchased.

 

1.2                                   Cashless Exercise.  In lieu of payment of
the aggregate Warrant Price in the manner specified in Section 1.1 above (but
otherwise in accordance with the requirements of Section 1.1), Holder may elect
to exercise this Warrant, in whole or in part, and receive such number of Shares
as is determined by dividing (a) the aggregate fair market value of the Shares
with respect to which this Warrant is being exercised (including the Shares
surrendered to the Company in payment of the aggregate Warrant Price) minus the
aggregate Warrant Price of the Shares with respect to which this Warrant is
being exercised (including the Shares surrendered to the Company in payment of
the aggregate Warrant Price) by (b) the fair market value of one Share. The fair
market value of the Shares shall be determined pursuant to Section 1.3.

 

1.3                                   Fair Market Value.  If the Company’s
common stock is then traded or quoted on a nationally recognized securities
exchange, inter-dealer quotation system or over-the-counter market (a “Trading
Market”) and the Class of Stock is common stock, the fair market value of a
Share shall be the closing price or last sale price of a share of common stock
reported for the Business Day (as defined below) immediately before the date on
which Holder delivers this Warrant together with its Notice of Exercise to the
Company.  If the Company’s common stock is then traded or quoted on a Trading
Market and the Class of Stock is a series of the Company’s convertible preferred
stock, the fair market value of a Share shall be the closing price or last sale
price of a share of the Company’s common stock reported for the Business Day
immediately before the date on which Holder delivers this Warrant together with
its Notice of Exercise to the Company multiplied by the number of shares of the
Company’s common stock into which a Share is then convertible.  If the Company’s
common stock is not traded or quoted on a Trading Market, the Board of Directors
of the Company shall determine the fair market value of a Share in its
reasonable good faith judgment.  “Business Day” means any day that is not a
Saturday, Sunday or a day on which Pacific Western Bank is closed.

 

1.4                                   Delivery of Certificate and New Warrant.
 Within a reasonable time after Holder exercises this Warrant in the manner set
forth in Section 1.1 or 1.2 above, the Company shall deliver to Holder a
certificate for the Shares acquired by Holder upon such exercise and, if this
Warrant has not been fully exercised and has not expired, a new warrant of like
tenor representing the Shares neither so acquired nor canceled in payment of the
aggregate Warrant Price.

 

1.5                                   Replacement of Warrant.  On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form, substance
and amount to the Company or, in the case of mutilation, on surrender and
cancellation of this Warrant, the Company at its expense shall, within a
reasonable time, execute and deliver to Holder, in lieu of this Warrant, a new
warrant of like tenor.

 

1.6                                   Repurchase on Sale, Merger, or
Consolidation of the Company.

 

1.6.1                        Acquisition.  For the purpose of this Warrant,
“Acquisition” means any transaction or series of related transactions involving:
(i) the sale, lease, exclusive license, or





2

 

--------------------------------------------------------------------------------

 

 

other disposition of all or substantially all of the assets of the Company,
(ii) any merger or consolidation of the Company into or with another person or
entity (other than a merger or consolidation effected exclusively to change the
Company’s domicile), or any other corporate reorganization, in which the
stockholders of the Company in their capacity as such immediately prior to such
merger, consolidation or reorganization, own less than a majority of the
Company’s (or the surviving or successor entity’s) outstanding voting power
immediately after such merger, consolidation or reorganization (or, if such
Company stockholders beneficially own a majority of the outstanding voting power
of the surviving or successor entity immediately after such merger,
consolidation or reorganization, such surviving or successor entity is not the
Company); or (iii) any sale or other transfer by the stockholders of the Company
of shares representing at least a majority of the Company’s then-total
outstanding combined voting power.

 

1.6.2                        Exercise Upon Acquisition.  Upon the closing of any
Acquisition in which the consideration to be received by the Company’s
stockholders consists of cash, marketable securities, or a combination of both
cash and marketable securities (a “Cash/Public Acquisition”), this Warrant shall
be deemed to have been automatically exercised pursuant to Section 1.2, and
thereafter Holder shall participate in the Acquisition on the same terms as
other holders of the same class of securities of the Company.  For the purpose
of this Warrant, “marketable securities” means securities meeting all of the
following requirements: (i) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and is then current in its filing of all
required reports and other information under the Act and the Exchange Act;
(ii) the class and series of shares or other security of the issuer that would
be received by Holder in connection with the Acquisition were Holder to exercise
this Warrant on or prior to the closing thereof is then traded in a Trading
Market, and (iii) following the closing of such Acquisition, Holder would not be
restricted from publicly re-selling all of the issuer’s shares and/or other
securities that would be received by Holder in such Acquisition were Holder to
exercise this Warrant in full on or prior to the closing of such Acquisition,
except to the extent that any such restriction (x) arises solely under federal
or state securities laws, rules or regulations, and (y) does not extend beyond
six (6) months from the closing of such Acquisition.

 

1.6.3                        Assumption of Warrant.  Upon the closing of any
Acquisition other than a Cash/Public Acquisition, the successor entity shall
assume the obligations of this Warrant, and this Warrant shall thereafter be
exercisable for the same securities and/or other property as would have been
paid for the Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Shares were outstanding on and as of the closing of such
Acquisition, subject to further adjustment from time to time in accordance with
the provisions of this Warrant.

 

1.7                                   Adjustment in Underlying Shares.

 

1.7.1                        Solely for purposes of this Section 1.7,
capitalized terms used in this Section 1.7 but not defined in this Warrant shall
have the meaning given to them in the Loan and Security Agreement.

 

1.7.2                        This Warrant shall be exercisable for the number of
Shares equal to the quotient of (a) 4.0% of the difference between (i) the
aggregate principal amount of all Term Loans made by Pacific Western Bank
pursuant to the Loan and Security Agreement on or before





3

 

--------------------------------------------------------------------------------

 

 

the date of exercise, it being understood that in the event of any partial
exercise of this Warrant, the aggregate principal amount of all Term Loans made
by Pacific Western Bank upon any subsequent exercise shall include only the
aggregate principal amount of Term Loans made after the date of the most recent
prior exercise and (ii) $7,000,000, divided by (b) the Warrant Price, with any
resulting fraction rounded down to the nearest whole share, which total number
of Shares shall not exceed 176,366 (subject to any adjustment made pursuant to
Article 2 hereof).

 

1.7.3                        With respect to any adjustment to the number of
shares pursuant to this Section 1.7, all shares subject to this Warrant shall be
of the same series and class of stock and bearing the same rights, preferences,
and privileges as such series and class of stock denoted in the above caption
hereto. The adjustment under this Section 1.7 shall be in addition to any
adjustment made pursuant to Article 2 hereof.

 

1.8                                   Certain Agreements.  As a condition to the
issuance of Shares upon any exercise of this Warrant, Holder shall, if the
Company so requests in writing, become a party to, by execution and delivery to
the Company of a counterpart signature page, joinder agreement, instrument of
accession or similar instrument, (i) that certain Fifth Amended and Restated
Stockholders Agreement, dated as of April 6, 2016, among the Company and the
stockholders party thereto, as such agreement may be amended and/or restated
from time to time (the “Stockholders Agreement”), and (ii) that certain Third
Amended and Restated Registration Rights Agreement, dated as of April 6, 2016,
among the Company and the individuals and entities listed on Exhibit A attached
thereto, as such agreement may be amended and/or restated from time to time (the
“Registration Rights Agreement”) (each of which has been provided to Holder), in
each case, solely with respect to the Shares issued upon such exercise (and the
shares of common stock, if any, issued upon conversion of such Shares), solely
to the extent that all holders of outstanding shares of the Class of Stock are
then parties thereto, and solely to the extent each such agreement is then by
its terms in force and effect.

 

ARTICLE 2

 

ADJUSTMENTS TO THE SHARES

 

2.1                                   Stock Dividends, Splits, Etc.  If the
Company declares or pays a dividend on the outstanding shares of the Class of
Stock payable in common stock, or other securities, then upon exercise of this
Warrant, for each Share acquired, Holder shall receive, without additional cost
to Holder, the total number and kind of securities to which Holder would have
been entitled had Holder owned the Shares of record as of the date the dividend
occurred.  If the Company subdivides the outstanding shares of the Class of
Stock into a greater amount of shares of such Class of Stock, the number of
Shares purchasable hereunder shall be proportionately increased and the Warrant
Price shall be proportionately decreased.  If the Company combines or
consolidates, by reclassification or otherwise, the outstanding shares of the
Class of Stock into a lesser amount of shares of such Class of Stock, the number
of Shares purchasable hereunder shall be proportionately decreased and the
Warrant Price shall be proportionately increased.

 

2.2                                   Reclassification, Exchange or
Substitution.  Upon any reclassification, exchange, substitution, or other event
that results in all of the outstanding shares of the Class of Stock being
reclassified, exchanged, substituted or replaced for, into with or by Company





4

 

--------------------------------------------------------------------------------

 

 

securities of a different class and/or series, then from and after the
consummation of such event, Holder shall be entitled to receive, upon exercise
of this Warrant, the number and kind of securities that Holder would have
received for the Shares if this Warrant had been exercised immediately before
such reclassification, exchange, substitution, or other event. Such an event
shall include any conversion of the outstanding or issuable securities of the
Company of the same class or series as the Shares to common stock, automatically
or by action of the holders thereof, pursuant to the terms of the Company’s
Amended and Restated Certificate of Incorporation (as amended and/or restated
from time to time, the “Certificate of Incorporation”), including, without
limitation, in connection with a QPO (as defined in the Certificate of
Incorporation).  The Company or its successor shall promptly issue to Holder a
new warrant for such new securities or other property.  The new warrant shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 2 including, without
limitation, adjustments to the Warrant Price and to the number of securities or
property issuable upon exercise of the new warrant.  The provisions of this
Section 2.2 shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events.

 

2.3                                   Adjustments for Diluting Issuances.
 Without duplication of any adjustment provided for in this Section 2, the
number of shares of common stock issuable upon conversion of the Shares shall be
subject to anti-dilution adjustment from time to time in the manner set forth in
the Certificate of Incorporation as if the Shares were issued and outstanding on
and as of the date of any such required adjustment.

 

2.4                                   Certificate as to Adjustments.  Upon each
adjustment of the Warrant Price, the Company at its expense shall promptly
compute such adjustment, and notify Holder in writing setting forth such
adjustment and the facts upon which such adjustment is based. The Company shall,
upon written request from Holder, furnish Holder with a certificate of its Chief
Financial Officer (or person of equivalent responsibility) setting forth the
Warrant Price in effect upon the date thereof and the series of adjustments
leading to such Warrant Price.

 

2.5                                   No Fractional Shares.  No fractional
Shares shall be issuable upon exercise of this Warrant and the number of Shares
to be issued shall be rounded down to the nearest whole Share.  If a fractional
share interest arises upon any exercise of this Warrant, the Company shall
eliminate such fractional share interest by paying Holder in cash the amount
computed by multiplying the fractional interest by (a) the fair market value (as
determined pursuant to Section 1.3 above) of a full Share, less (b) the
then-effective Warrant Price.

 

ARTICLE 3

 

REPRESENTATIONS AND COVENANTS OF THE COMPANY

 

3.1                                   Representations and Warranties.  The
Company hereby represents and warrants to Holder as follows:

 

(a)                                    The initial Warrant Price referenced on
the first page of this Warrant is not greater than the price per share at which
shares of the Class of Stock were last sold and issued prior to the Issue Date.





5

 

--------------------------------------------------------------------------------

 

 

(b)                                   All Shares which may be issued upon the
exercise of the purchase right represented by this Warrant, when paid for in
accordance with the provisions hereof, and all securities, if any, issuable upon
conversion of the Shares, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.

 

(c)                                     The Company’s capitalization table
attached to this Warrant is true and complete, other than failures to be true
and complete as are de minimis in effect to Holder, as of the Issue Date.

 

3.2                                   Notice of Certain Events.  The Company
shall provide Holder with not less than 10 days prior written notice of,
including a description of the material facts surrounding, any of the following
events: (a) declaration of any dividend or distribution upon its common stock,
whether in cash, property, stock, or other securities and whether or not a
regular cash dividend; (b) offering for subscription pro rata to the holders of
the outstanding shares of the Class of Stock any additional shares of stock of
any class or series of its stock (other than pursuant to contractual pre-emptive
rights); (c) effecting any reclassification or recapitalization of common stock;
or (d) effecting an Acquisition or liquidation, dissolution or winding up.  The
Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

 

3.3                                   Information Rights.  So long as Holder
holds this Warrant, the Company shall deliver to Holder such reports as the
Company furnishes to each Major Investor (as defined in the Stockholders
Agreement) pursuant to Section 7.1 of the Stockholders Agreement, subject to the
limitations set forth therein.

 

3.4                                   Registration Under Securities Act of 1933,
as amended.  The Company agrees that, upon execution and delivery of a
counterpart signature to the Registration Rights Agreement, the Shares or, if
the Shares are convertible into common stock of the Company, such common stock,
shall be “Registrable Securities” solely for the purpose of obtaining
“piggyback” registration rights pursuant to Section 4 of the Registration Rights
Agreement, and Holder shall be an “Investor” under the Registration Rights
Agreement.

 

ARTICLE 4

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF HOLDER

 

4.1                                   Representations and Warranties.  Holder
hereby represents and warrants to the Company as follows:

 

4.1.1                        Purchase for Own Account.  This Warrant is made
with Holder in reliance upon the Holder’s representation to the Company, which
by Holder’s execution of this Warrant, Holder hereby confirms, that this
Warrant, the Shares and the securities issuable, directly or indirectly, upon
conversion of the Shares, if any (collectively, the “Securities”), are being
acquired for investment for Holder’s own account (or the account of its
respective Affiliates), not as a nominee or agent, and not with a view to the
resale or distribution of any part





6

 

--------------------------------------------------------------------------------

 

 

thereof in violation of any applicable law, and that Holder has no present
intention of selling, granting any participation in or otherwise distributing
the Securities to any other person in violation of any applicable law. By
executing this Warrant, Holder further represents that Holder does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to any of the Securities.

 

4.1.2                        Disclosure of Information.  Holder represents that
it has had an opportunity to discuss with the Company the terms and conditions
of the offering of this Warrant and the Company’s business, properties,
prospects and financial condition. The foregoing, however, does not limit or
modify the representations and warranties of the Company in Article 3 of this
Warrant or the right of the Holder to rely thereon.

 

4.1.3                        Investment Experience.  Holder is an investor in
securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in this Warrant and
the Securities issuable upon exercise thereof.  Holder also represents it has
not been organized for the purpose of acquiring this Warrant or the Securities
issuable upon exercise thereof.

 

4.1.4                        No Public Market.  Holder understands that no
public market now exists for this Warrant or the Securities issuable upon
exercise thereof, and that the Company has made no assurances that a public
market will ever exist for this Warrant or the Shares.

 

4.1.5                        Accredited Investor.  Holder is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D promulgated under
the Securities Act.

 

4.1.6                        Restricted Securities.  Holder understands that the
Securities are “restricted securities” under applicable U.S. federal and state
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such Securities may be resold without registration under
the Securities Act and such other securities laws only in certain limited
circumstances.  In the absence of any effective registration statement covering
the Securities or an available exemption from registration under the Securities
Act, the Securities must be held indefinitely.  In this connection, such Holder
represents that it is familiar with Rule 144 of the Securities Act, as presently
in effect, and understands the resale limitations imposed thereby and by the
Securities Act, including without limitation the Rule 144 condition that current
information about the Company be available to the public. Such information is
not now available and the Company has no present plans to make such information
available.  Holder acknowledges that the Company has no obligation to register
or qualify the Securities for resale.

 

4.2                                   Market Stand-Off Agreement.  Holder agrees
that the Shares shall be subject to the same market stand-off provisions as
those set forth in Section 12 of the Registration Rights Agreement, as in effect
on the Issue Date.





7

 

--------------------------------------------------------------------------------

 

 

4.3                                   No Stockholder Rights.  Without limiting
any provision of this Warrant, Holder agrees that, as a Holder of this Warrant,
it will not have any voting rights or other rights as a stockholder until the
exercise of this Warrant in accordance with its terms.

 

ARTICLE 5

 

MISCELLANEOUS

 

5.1                                   Term; Automatic Cashless Exercise Upon
Expiration.

 

5.1.1                        This Warrant is exercisable in whole or in part, at
any time and from time to time on or before the Expiration Date set forth above;
provided, however, that if the Company completes its initial public offering
within the 270-day period immediately prior to the Expiration Date, the
Expiration Date shall automatically be extended until 270 days after the
effective date of the Company’s initial public offering.

 

5.1.2                        In the event that, upon the Expiration Date, the
fair market value (as determined pursuant to Section 1.3 above) of one Share (or
other security issuable upon the exercise hereof) is greater than the Warrant
Price in effect on such date, then this Warrant shall automatically be deemed on
and as of such date to be exercised pursuant to Section 1.2 above as to all
Shares (or such other securities) for which it shall not previously have been
exercised.

 

5.2                                   Legends.  Each certificate evidencing the
Shares (and each certificate evidencing the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND, EXCEPT AS SET FORTH IN THAT
CERTAIN SECOND WARRANT TO PURCHASE STOCK ISSUED BY THE ISSUER TO PACIFIC WESTERN
BANK DATED                                 , 2016, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH APPLICABLE LAW.

 

5.3                                   Compliance with Securities Laws on
Transfer.  This Warrant and the Shares issuable upon exercise of this Warrant
(and the securities issuable, directly or indirectly, upon conversion of the
Shares, if any) may not be transferred or assigned in whole or in part without
compliance with applicable federal and state securities laws by the transferor
and the transferee (including, without limitation, the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, as reasonably requested by the Company).  The Company shall not require
Holder to provide an opinion of counsel if the transfer is to PacWest Bancorp or
any other affiliate of Holder or if there is no material question as to the
availability of current information as referenced in Rule 144(c), Holder
represents that it has complied with Rule 144(d) and (e) in reasonable detail,
the selling broker represents that it has complied with Rule 144(f), and the
Company is provided with a copy of Holder’s notice of proposed sale.

 

5.4                                   Transfer Procedure.  After receipt by
Pacific Western Bank of this warrant, Pacific Western Bank will transfer this
warrant in its entirety to its parent company, PacWest





8

 

--------------------------------------------------------------------------------

 

 

Bancorp. Subject to the provisions of Section 5.3 and this Section 5.4, Holder
may transfer all or part of this Warrant or the Shares issuable upon exercise of
this Warrant (or the securities issuable, directly or indirectly, upon
conversion of the Shares, if any) by giving the Company written notice of the
portion of this Warrant and/or Shares (and/or securities issuable, directly or
indirectly, upon conversion of the Shares, if any) being transferred setting
forth the name, address and taxpayer identification number of the transferee and
surrendering this Warrant to the Company for reissuance to the
transferee(s) (and Holder, if applicable); provided that, as a condition to such
transfer, any subsequent transferee shall agree in writing with the Company to
be bound by the terms and conditions of this Warrant, including without
limitation Section 4.2 hereof.  No surrender or reissuance shall be required for
the transfer to PacWest Bancorp or a transfer to any other affiliate of Holder;
provided that, for a transfer to any other affiliate of Holder, Holder gives the
Company written notice of the portion of this Warrant and/or Shares (and/or
securities issuable, directly or indirectly, upon conversion of the Shares, if
any) being transferred setting forth the name, address and taxpayer
identification number of the transferee. Notwithstanding anything to the
contrary set forth herein, Holder shall not be permitted to transfer this
Warrant or the Shares issuable upon exercise of this Warrant (or the securities
issuable, directly or indirectly, upon conversion of the Shares, if any) to an
operating corporation, partnership, limited liability company or similar entity
actively engaged, directly or indirectly (including through any partnership,
limited liability company, corporation, joint venture or similar arrangement
(whether now existing or formed hereafter)), in the research, production,
development, manufacture, licensing, distribution, sale, or use of microparticle
or nanoparticle technologies for developing therapeutic or prophylactic
pharmaceutical agents delivered to or through mucus, mucin, or mucosal tissues
or barriers (a “Competitive Operating Entity”), except in connection with an
Acquisition of the Company by such Competitive Operating Entity.

 

5.5                                   Notices.  All notices and other
communications from the Company to Holder, or vice versa, shall be deemed
delivered and effective when given personally or mailed by first- class
registered or certified mail, postage prepaid, at such address as may have been
furnished to the Company or Holder, as the case may be, in writing by the
Company or such Holder from time to time.  All notices to Holder shall be
addressed as follows:

 

PacWest Bancorp
Attn: Warrant Administrator
406 Blackwell Street, Suite 240
Durham, NC 27701

 

All notices to the Company shall be addressed as follows until Holder receives
notice of a change in address:

 

Kala Pharmaceuticals, Inc.
100 Beaver Street
Suite 201
Waltham, MA 02453
Attn: Chief Executive Officer





9

 

--------------------------------------------------------------------------------

 

 

With a copy (which shall not constitute notice) to:

 

Wilmer Cutler Pickering Hale and Dorr LLP
Attn: Lia Der Marderosian, Esq.
60 State Street
Boston, MA 02109
Facsimile: (617) 526 5000
Email: Lia.DerMarderosian@wilmerhale.com

 

5.6                                   Amendments.  This Warrant and any term
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

 

5.7                                   Attorneys’ Fees.  In the event of any
dispute between the parties concerning the terms and provisions of this Warrant,
the party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorneys’ fees.

 

5.8                                   Governing Law.  This Warrant shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to its principles regarding conflicts of law.

 

5.9                                   Counterparts; Facsimile/Electronic
Signatures.  This Warrant may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail or other transmission method, and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

5.10                           Effect of Headings.  The descriptive headings in
this Warrant have been inserted for convenience only and shall not be deemed to
limit or otherwise affect the construction of any provision hereof.

 

5.11                           Entire Agreement.  This Warrant constitutes the
full and entire understanding and agreement among the parties hereto with
respect to the subject matter hereof, and any and all other written or oral
agreements relating to such subject matter existing among the parties are
expressly canceled.

 

[Signature Page Follows]

 

 



10

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Second Warrant to Purchase
Stock as of the Issue Date set forth above.

 

 

COMPANY:

 

 

 

KALA PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

HOLDER:

 

 

 

PACIFIC WESTERN BANK

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 



1

 

--------------------------------------------------------------------------------

 

 

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.                                          The undersigned, pursuant to the
terms of the attached warrant (the “Warrant”), hereby elects to purchase: (check
applicable box)

 

☐                                                                                                Shares
of KALA PHARMACEUTICALS, INC. covered by the Warrant and tenders herewith
payment of the purchase price of such Shares in full pursuant to Section 1.1
thereof; or

 

☐                                                                                                Shares
of KALA PHARMACEUTICALS, INC. covered by the Warrant pursuant to the cashless
exercise procedure set forth in Section 1.2 thereof.

 

2.                                          Please issue a certificate or
certificates representing the Shares in the name of the undersigned or in such
other name as is specified below:

 

Holder’s Name:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

3.                                          By its execution below, Holder
hereby makes and affirms each of the representations, warranties and covenants
set forth in Section 4 of the Warrant as of the date hereof.

 

HOLDER:

 

PACIFIC WESTERN BANK

 

By:

 

 

 

 

 

 

(Print Name of Signatory)

 

 

 

 

 

(Title)

 

 

 

 

 

(Date)

 





 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Form of Alexandria Equities, LLC Second Warrant

 





 

--------------------------------------------------------------------------------

 

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
APPLICABLE LAW. THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER MAY BE
TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF THIS WARRANT.

 

SECOND WARRANT TO PURCHASE STOCK

 

Corporation:

Kala Pharmaceuticals, Inc.

Warrant No.:

No.    

Number of Shares:

Calculated in accordance with Section 1.7

Class of Stock:

Series C Preferred Stock, par value $0.001 per share

Initial Exercise Price:

$1.5876 per share

Issue Date:

                      , 2016

Expiration Date:

                      , 2026

Credit Facility:

This Second Warrant to Purchase Stock (this “Warrant”) is issued in connection
with that certain Loan and Security Agreement among Pacific Western Bank,
Alexandria Equities, LLC and the Company, dated November 20, 2014, as amended by
the First Amendment to Loan and Security Agreement dated on or about the Issue
Date, and as further amended from time to time (the “Loan and Security
Agreement”).

 

THIS SECOND WARRANT CERTIFIES THAT, for good and valuable consideration, the
receipt of which is hereby acknowledged, ALEXANDRIA EQUITIES, LLC or its
assignee or transferee (“Holder”) is entitled to purchase up to the aggregate
number of fully paid and nonassessable shares of the class of securities (the
“Shares”) of the corporation (the “Company”) at the initial exercise price per
Share (the “Warrant Price”) all as set forth above and as adjusted pursuant to
Section 1.7 and Article 2 of this Warrant, subject to the provisions and upon
the terms and conditions set forth in this Warrant. This is one of a series of
the Company’s warrants in the same form and issued on or about the Issue Date of
this Warrant pursuant to the Loan and Security Agreement.

 

ARTICLE 1

 

EXERCISE

 

1.1                                   Method of Exercise.  Holder may exercise
this Warrant, in whole or in part, by delivering the original of this Warrant
and a duly executed Notice of Exercise in substantially the form attached as
Appendix 1 to the principal office of the Company. Unless Holder is exercising a
cashless exercise set forth in Section 1.2, Holder shall also deliver to the
Company a check, wire transfer of same-day funds (to an account designated by
the Company) or other form of payment acceptable to the Company for the
aggregate Warrant Price for the Shares being purchased.

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

1.2                                   Cashless Exercise.  In lieu of payment of
the aggregate Warrant Price in the manner specified in Section 1.1 above (but
otherwise in accordance with the requirements of Section 1.1), Holder may elect
to exercise this Warrant, in whole or in part, and receive such number of Shares
as is determined by dividing (a) the aggregate fair market value of the Shares
with respect to which this Warrant is being exercised (including the Shares
surrendered to the Company in payment of the aggregate Warrant Price) minus the
aggregate Warrant Price of the Shares with respect to which this Warrant is
being exercised (including the Shares surrendered to the Company in payment of
the aggregate Warrant Price) by (b) the fair market value of one Share. The fair
market value of the Shares shall be determined pursuant to Section 1.3.

 

1.3                                   Fair Market Value.  If the Company’s
common stock is then traded or quoted on a nationally recognized securities
exchange, inter-dealer quotation system or over-the-counter market (a “Trading
Market”) and the Class of Stock is common stock, the fair market value of a
Share shall be the closing price or last sale price of a share of common stock
reported for the Business Day (as defined below) immediately before the date on
which Holder delivers this Warrant together with its Notice of Exercise to the
Company. If the Company’s common stock is then traded or quoted on a Trading
Market and the Class of Stock is a series of the Company’s convertible preferred
stock, the fair market value of a Share shall be the closing price or last sale
price of a share of the Company’s common stock reported for the Business Day
immediately before the date on which Holder delivers this Warrant together with
its Notice of Exercise to the Company multiplied by the number of shares of the
Company’s common stock into which a Share is then convertible. If the Company’s
common stock is not traded or quoted on a Trading Market, the Board of Directors
of the Company shall determine the fair market value of a Share in its
reasonable good faith judgment.  “Business Day” means any day that is not a
Saturday, Sunday or a day on which Pacific Western Bank is closed.

 

1.4                                   Delivery of Certificate and New Warrant.
 Within a reasonable time after Holder exercises this Warrant in the manner set
forth in Section 1.1 or 1.2 above, the Company shall deliver to Holder a
certificate for the Shares acquired by Holder upon such exercise and, if this
Warrant has not been fully exercised and has not expired, a new warrant of like
tenor representing the Shares neither so acquired nor canceled in payment of the
aggregate Warrant Price.

 

1.5                                   Replacement of Warrant.  On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form, substance
and amount to the Company or, in the case of mutilation, on surrender and
cancellation of this Warrant, the Company at its expense shall, within a
reasonable time, execute and deliver to Holder, in lieu of this Warrant, a new
warrant of like tenor.

 

1.6                                   Repurchase on Sale, Merger, or
Consolidation of the Company.

 

1.6.1                        Acquisition.  For the purpose of this Warrant,
“Acquisition” means any transaction or series of related transactions involving:
(i) the sale, lease, exclusive license, or other disposition of all or
substantially all of the assets of the Company, (ii) any merger or consolidation
of the Company into or with another person or entity (other than a merger or
consolidation effected exclusively to change the Company’s domicile), or any
other corporate





2

--------------------------------------------------------------------------------

 

 

reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or
reorganization (or, if such Company stockholders beneficially own a majority of
the outstanding voting power of the surviving or successor entity immediately
after such merger, consolidation or reorganization, such surviving or successor
entity is not the Company); or (iii) any sale or other transfer by the
stockholders of the Company of shares representing at least a majority of the
Company’s then-total outstanding combined voting power.

 

1.6.2                        Exercise Upon Acquisition.  Upon the closing of any
Acquisition in which the consideration to be received by the Company’s
stockholders consists of cash, marketable securities, or a combination of both
cash and marketable securities (a “Cash/Public Acquisition”), this Warrant shall
be deemed to have been automatically exercised pursuant to Section 1.2, and
thereafter Holder shall participate in the Acquisition on the same terms as
other holders of the same class of securities of the Company.  For the purpose
of this Warrant, “marketable securities” means securities meeting all of the
following requirements: (i) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and is then current in its filing of all
required reports and other information under the Act and the Exchange Act;
(ii) the class and series of shares or other security of the issuer that would
be received by Holder in connection with the Acquisition were Holder to exercise
this Warrant on or prior to the closing thereof is then traded in a Trading
Market, and (iii) following the closing of such Acquisition, Holder would not be
restricted from publicly re-selling all of the issuer’s shares and/or other
securities that would be received by Holder in such Acquisition were Holder to
exercise this Warrant in full on or prior to the closing of such Acquisition,
except to the extent that any such restriction (x) arises solely under federal
or state securities laws, rules or regulations, and (y) does not extend beyond
six (6) months from the closing of such Acquisition.

 

1.6.3                        Assumption of Warrant.  Upon the closing of any
Acquisition other than a Cash/Public Acquisition, the successor entity shall
assume the obligations of this Warrant, and this Warrant shall thereafter be
exercisable for the same securities and/or other property as would have been
paid for the Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Shares were outstanding on and as of the closing of such
Acquisition, subject to further adjustment from time to time in accordance with
the provisions of this Warrant.

 

1.7                                   Adjustment in Underlying Shares.

 

1.7.1                        Solely for purposes of this Section 1.7,
capitalized terms used in this Section 1.7 but not defined in this Warrant shall
have the meaning given to them in the Loan and Security Agreement.

 

1.7.2                        This Warrant shall be exercisable for the number of
Shares equal to the quotient of (a) 4.0% of the difference between (i) the
aggregate principal amount of all Term Loans made by Alexandria Equities, LLC
pursuant to the Loan and Security Agreement on or before the date of exercise,
it being understood that in the event of any partial exercise of this Warrant,
the aggregate principal amount of all Term Loans made by Alexandria Equities,
LLC upon any subsequent exercise shall include only the aggregate principal
amount of Term Loans





3

--------------------------------------------------------------------------------

 

 

made after the date of the most recent prior exercise and (ii) $3,000,000,
divided by (b) the Warrant Price, with any resulting fraction rounded down to
the nearest whole share, which total number of Shares shall not exceed 75,585
(subject to any adjustment made pursuant to Article 2 hereof).

 

1.7.3                        With respect to any adjustment to the number of
shares pursuant to this Section 1.7, all shares subject to this Warrant shall be
of the same series and class of stock and bearing the same rights, preferences,
and privileges as such series and class of stock denoted in the above caption
hereto. The adjustment under this Section 1.7 shall be in addition to any
adjustment made pursuant to Article 2 hereof.

 

1.8                                   Certain Agreements.  As a condition to the
issuance of Shares upon any exercise of this Warrant, Holder shall, if the
Company so requests in writing, become a party to, by execution and delivery to
the Company of a counterpart signature page, joinder agreement, instrument of
accession or similar instrument, (i) that certain Fifth Amended and Restated
Stockholders Agreement, dated as of April 6, 2016, among the Company and the
stockholders party thereto, as such agreement may be amended and/or restated
from time to time (the “Stockholders Agreement”), and (ii) that certain Third
Amended and Restated Registration Rights Agreement, dated as of April 6, 2016,
among the Company and the individuals and entities listed on Exhibit A attached
thereto, as such agreement may be amended and/or restated from time to time (the
“Registration Rights Agreement”) (each of which has been provided to Holder), in
each case, solely with respect to the Shares issued upon such exercise (and the
shares of common stock, if any, issued upon conversion of such Shares), solely
to the extent that all holders of outstanding shares of the Class of Stock are
then parties thereto, and solely to the extent each such agreement is then by
its terms in force and effect.

 

ARTICLE 2

 

ADJUSTMENTS TO THE SHARES

 

2.1                                   Stock Dividends, Splits, Etc.  If the
Company declares or pays a dividend on the outstanding shares of the Class of
Stock payable in common stock, or other securities, then upon exercise of this
Warrant, for each Share acquired, Holder shall receive, without additional cost
to Holder, the total number and kind of securities to which Holder would have
been entitled had Holder owned the Shares of record as of the date the dividend
occurred. If the Company subdivides the outstanding shares of the Class of Stock
into a greater amount of shares of such Class of Stock, the number of Shares
purchasable hereunder shall be proportionately increased and the Warrant Price
shall be proportionately decreased. If the Company combines or consolidates, by
reclassification or otherwise, the outstanding shares of the Class of Stock into
a lesser amount of shares of such Class of Stock, the number of Shares
purchasable hereunder shall be proportionately decreased and the Warrant Price
shall be proportionately increased.

 

2.2                                   Reclassification, Exchange or
Substitution.  Upon any reclassification, exchange, substitution, or other event
that results in all of the outstanding shares of the Class of Stock being
reclassified, exchanged, substituted or replaced for, into with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, Holder shall be entitled to receive, upon exercise
of this Warrant, the number and kind of

 





4

--------------------------------------------------------------------------------

 

 

securities that Holder would have received for the Shares if this Warrant had
been exercised immediately before such reclassification, exchange, substitution,
or other event. Such an event shall include any conversion of the outstanding or
issuable securities of the Company of the same class or series as the Shares to
common stock, automatically or by action of the holders thereof, pursuant to the
terms of the Company’s Amended and Restated Certificate of Incorporation (as
amended and/or restated from time to time, the “Certificate of Incorporation”),
including, without limitation, in connection with a QPO (as defined in the
Certificate of Incorporation). The Company or its successor shall promptly issue
to Holder a new warrant for such new securities or other property. The new
warrant shall provide for adjustments which shall be as nearly equivalent as may
be practicable to the adjustments provided for in this Article 2 including,
without limitation, adjustments to the Warrant Price and to the number of
securities or property issuable upon exercise of the new warrant. The provisions
of this Section 2.2 shall similarly apply to successive reclassifications,
exchanges, substitutions, or other events.

 

2.3                                   Adjustments for Diluting Issuances.
 Without duplication of any adjustment provided for in this Section 2, the
number of shares of common stock issuable upon conversion of the Shares shall be
subject to anti-dilution adjustment from time to time in the manner set forth in
the Certificate of Incorporation as if the Shares were issued and outstanding on
and as of the date of any such required adjustment.

 

2.4                                   Certificate as to Adjustments.  Upon each
adjustment of the Warrant Price, the Company at its expense shall promptly
compute such adjustment, and notify Holder in writing setting forth such
adjustment and the facts upon which such adjustment is based. The Company shall,
upon written request from Holder, furnish Holder with a certificate of its Chief
Financial Officer (or person of equivalent responsibility) setting forth the
Warrant Price in effect upon the date thereof and the series of adjustments
leading to such Warrant Price.

 

2.5                                   No Fractional Shares.  No fractional
Shares shall be issuable upon exercise of this Warrant and the number of Shares
to be issued shall be rounded down to the nearest whole Share. If a fractional
share interest arises upon any exercise of this Warrant, the Company shall
eliminate such fractional share interest by paying Holder in cash the amount
computed by multiplying the fractional interest by (a) the fair market value (as
determined pursuant to Section 1.3 above) of a full Share, less (b) the
then-effective Warrant Price.

 

ARTICLE 3

 

REPRESENTATIONS AND COVENANTS OF THE COMPANY

 

3.1                                   Representations and Warranties.  The
Company hereby represents and warrants to Holder as follows:

 

(a)                                    The initial Warrant Price referenced on
the first page of this Warrant is not greater than the price per share at which
shares of the Class of Stock were last sold and issued prior to the Issue Date.





5

--------------------------------------------------------------------------------

 

 

(b)                                   All Shares which may be issued upon the
exercise of the purchase right represented by this Warrant, when paid for in
accordance with the provisions hereof, and all securities, if any, issuable upon
conversion of the Shares, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.

 

(c)                                     The Company’s capitalization table
attached to this Warrant is true and complete, other than failures to be true
and complete as are de minimis in effect to Holder, as of the Issue Date.

 

3.2                                   Notice of Certain Events.  The Company
shall provide Holder with not less than 10 days prior written notice of,
including a description of the material facts surrounding, any of the following
events: (a) declaration of any dividend or distribution upon its common stock,
whether in cash, property, stock, or other securities and whether or not a
regular cash dividend; (b) offering for subscription pro rata to the holders of
the outstanding shares of the Class of Stock any additional shares of stock of
any class or series of its stock (other than pursuant to contractual pre-emptive
rights); (c) effecting any reclassification or recapitalization of common stock;
or (d) effecting an Acquisition or liquidation, dissolution or winding up. The
Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

 

3.3                                   Information Rights.  So long as Holder
holds this Warrant, the Company shall deliver to Holder such reports as the
Company furnishes to each Major Investor (as defined in the Stockholders
Agreement) pursuant to Section 7.1 of the Stockholders Agreement, subject to the
limitations set forth therein.

 

3.4                                   Registration Under Securities Act of 1933,
as amended.  The Company agrees that, upon execution and delivery of a
counterpart signature to the Registration Rights Agreement, the Shares or, if
the Shares are convertible into common stock of the Company, such common stock,
shall be “Registrable Securities” solely for the purpose of obtaining
“piggyback” registration rights pursuant to Section 4 of the Registration Rights
Agreement, and Holder shall be an “Investor” under the Registration Rights
Agreement.

 

ARTICLE 4

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF HOLDER

 

4.1                                   Representations and Warranties.  Holder
hereby represents and warrants to the Company as follows:

 

4.1.1                        Purchase for Own Account.  This Warrant is made
with Holder in reliance upon the Holder’s representation to the Company, which
by Holder’s execution of this Warrant, Holder hereby confirms, that this
Warrant, the Shares and the securities issuable, directly or indirectly, upon
conversion of the Shares, if any (collectively, the “Securities”), are being
acquired for investment for Holder’s own account (or the account of its
respective Affiliates), not as a nominee or agent, and not with a view to the
resale or distribution of any part





6

--------------------------------------------------------------------------------

 

 

thereof in violation of any applicable law, and that Holder has no present
intention of selling, granting any participation in or otherwise distributing
the Securities to any other person in violation of any applicable law.  By
executing this Warrant, Holder further represents that Holder does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to any of the Securities.

 

4.1.2                        Disclosure of Information.  Holder represents that
it has had an opportunity to discuss with the Company the terms and conditions
of the offering of this Warrant and the Company’s business, properties,
prospects and financial condition. The foregoing, however, does not limit or
modify the representations and warranties of the Company in Article 3 of this
Warrant or the right of the Holder to rely thereon.

 

4.1.3                        Investment Experience.  Holder is an investor in
securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in this Warrant and
the Securities issuable upon exercise thereof. Holder also represents it has not
been organized for the purpose of acquiring this Warrant or the Securities
issuable upon exercise thereof.

 

4.1.4                        No Public Market.  Holder understands that no
public market now exists for this Warrant or the Securities issuable upon
exercise thereof, and that the Company has made no assurances that a public
market will ever exist for this Warrant or the Shares.

 

4.1.5                        Accredited Investor.  Holder is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D promulgated under
the Securities Act.

 

4.1.6                        Restricted Securities.  Holder understands that the
Securities are “restricted securities” under applicable U.S. federal and state
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such Securities may be resold without registration under
the Securities Act and such other securities laws only in certain limited
circumstances. In the absence of any effective registration statement covering
the Securities or an available exemption from registration under the Securities
Act, the Securities must be held indefinitely. In this connection, such Holder
represents that it is familiar with Rule 144 of the Securities Act, as presently
in effect, and understands the resale limitations imposed thereby and by the
Securities Act, including without limitation the Rule 144 condition that current
information about the Company be available to the public. Such information is
not now available and the Company has no present plans to make such information
available. Holder acknowledges that the Company has no obligation to register or
qualify the Securities for resale.

 

4.2                                   Market Stand-Off Agreement.  Holder agrees
that the Shares shall be subject to the same market stand-off provisions as
those set forth in Section 12 of the Registration Rights Agreement, as in effect
on the Issue Date.





7

--------------------------------------------------------------------------------

 

 

4.3                                   No Stockholder Rights.  Without limiting
any provision of this Warrant, Holder agrees that, as a Holder of this Warrant,
it will not have any voting rights or other rights as a stockholder until the
exercise of this Warrant in accordance with its terms.

 

ARTICLE 5

 

MISCELLANEOUS

 

5.1                                   Term; Automatic Cashless Exercise Upon
Expiration.

 

5.1.1                        This Warrant is exercisable in whole or in part, at
any time and from time to time on or before the Expiration Date set forth above;
provided, however, that if the Company completes its initial public offering
within the 270-day period immediately prior to the Expiration Date, the
Expiration Date shall automatically be extended until 270 days after the
effective date of the Company’s initial public offering.

 

5.1.2                        In the event that, upon the Expiration Date, the
fair market value (as determined pursuant to Section 1.3 above) of one Share (or
other security issuable upon the exercise hereof) is greater than the Warrant
Price in effect on such date, then this Warrant shall automatically be deemed on
and as of such date to be exercised pursuant to Section 1.2 above as to all
Shares (or such other securities) for which it shall not previously have been
exercised.

 

5.2                                   Legends.  Each certificate evidencing the
Shares (and each certificate evidencing the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND, EXCEPT AS SET FORTH IN THAT
CERTAIN SECOND WARRANT TO PURCHASE STOCK ISSUED BY THE ISSUER TO ALEXANDRIA
EQUITIES, LLC DATED            , 2016, MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH APPLICABLE LAW.

 

5.3                                   Compliance with Securities Laws on
Transfer.  This Warrant and the Shares issuable upon exercise of this Warrant
(and the securities issuable, directly or indirectly, upon conversion of the
Shares, if any) may not be transferred or assigned in whole or in part without
compliance with applicable federal and state securities laws by the transferor
and the transferee (including, without limitation, the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, as reasonably requested by the Company). The Company shall not require
Holder to provide an opinion of counsel if the transfer is to an affiliate of
Holder or if there is no material question as to the availability of current
information as referenced in Rule 144(c), Holder represents that it has complied
with Rule 144(d) and (e) in reasonable detail, the selling broker represents
that it has complied with Rule 144(f), and the Company is provided with a copy
of Holder’s notice of proposed sale.

 

5.4                                   Transfer Procedure.  Subject to the
provisions of Section 5.3 and this Section 5.4, Holder may transfer all or part
of this Warrant or the Shares issuable upon exercise of this





8

--------------------------------------------------------------------------------

 

 

Warrant (or the securities issuable, directly or indirectly, upon conversion of
the Shares, if any) by giving the Company written notice of the portion of this
Warrant and/or Shares (and/or securities issuable, directly or indirectly, upon
conversion of the Shares, if any) being transferred setting forth the name,
address and taxpayer identification number of the transferee and surrendering
this Warrant to the Company for reissuance to the transferee(s) (and Holder, if
applicable); provided that, as a condition to such transfer, any subsequent
transferee shall agree in writing with the Company to be bound by the terms and
conditions of this Warrant, including without limitation Section 4.2 hereof. No
surrender or reissuance shall be required if the transfer is to an affiliate of
Holder; provided that Holder gives the Company written notice of the portion of
this Warrant and/or Shares (and/or securities issuable, directly or indirectly,
upon conversion of the Shares, if any) being transferred setting forth the name,
address and taxpayer identification number of the transferee. Notwithstanding
anything to the contrary set forth herein, Holder shall not be permitted to
transfer this Warrant or the Shares issuable upon exercise of this Warrant (or
the securities issuable, directly or indirectly, upon conversion of the Shares,
if any) to an operating corporation, partnership, limited liability company or
similar entity actively engaged, directly or indirectly (including through any
partnership, limited liability company, corporation, joint venture or similar
arrangement (whether now existing or formed hereafter)), in the research,
production, development, manufacture, licensing, distribution, sale, or use of
microparticle or nanoparticle technologies for developing therapeutic or
prophylactic pharmaceutical agents delivered to or through mucus, mucin, or
mucosal tissues or barriers (a “Competitive Operating Entity”), except in
connection with an Acquisition of the Company by such Competitive Operating
Entity.

 

5.5                                   Notices.  All notices and other
communications from the Company to Holder, or vice versa, shall be deemed
delivered and effective when given personally or mailed by first- class
registered or certified mail, postage prepaid, at such address as may have been
furnished to the Company or Holder, as the case may be, in writing by the
Company or such Holder from time to time. All notices to Holder shall be
addressed as follows:

 

Alexandria Equities, LLC

385 E. Colorado Blvd., Suite 299

Pasadena, California 91101

Attn: Chief Financial Officer

 

All notices to the Company shall be addressed as follows until Holder receives
notice of a change in address:

 

Kala Pharmaceuticals, Inc.

100 Beaver Street

Suite 201

Waltham, MA 02453

Attn: Chief Executive Officer





9

--------------------------------------------------------------------------------

 

 

With a copy (which shall not constitute notice) to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

Attn: Lia Der Marderosian, Esq.

60 State Street

Boston, MA 02109

Facsimile: (617) 526 5000

Email: Lia.DerMarderosian@wilmerhale.com

 

5.6                                   Amendments.  This Warrant and any term
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

 

5.7                                   Attorneys’ Fees.  In the event of any
dispute between the parties concerning the terms and provisions of this Warrant,
the party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorneys’ fees.

 

5.8                                   Governing Law.  This Warrant shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to its principles regarding conflicts of law.

 

5.9                                   Counterparts; Facsimile/Electronic
Signatures.  This Warrant may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail or other transmission method, and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

5.10                           Effect of Headings.  The descriptive headings in
this Warrant have been inserted for convenience only and shall not be deemed to
limit or otherwise affect the construction of any provision hereof.

 

5.11                           Entire Agreement.  This Warrant constitutes the
full and entire understanding and agreement among the parties hereto with
respect to the subject matter hereof, and any and all other written or oral
agreements relating to such subject matter existing among the parties are
expressly canceled.

 

[Signature Page Follows]

 

 



10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Second Warrant to Purchase
Stock as of the Issue Date set forth above.

 

 

COMPANY:

 

 

 

KALA PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

HOLDER:

 

 

 

ALEXANDRIA EQUITIES, LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.                                          The undersigned, pursuant to the
terms of the attached warrant (the “Warrant”), hereby elects to purchase: (check
applicable box)

 

☐                                       Shares of KALA PHARMACEUTICALS, INC.
covered by the Warrant and tenders herewith payment of the purchase price of
such Shares in full pursuant to Section 1.1 thereof; or

 

☐                                       Shares of KALA PHARMACEUTICALS, INC.
covered by the Warrant pursuant to the cashless exercise procedure set forth in
Section 1.2 thereof.

 

2.                                          Please issue a certificate or
certificates representing the Shares in the name of the undersigned or in such
other name as is specified below:

 

Holder’s Name:

Address:

 

 

3.                                          By its execution below, Holder
hereby makes and affirms each of the representations, warranties and covenants
set forth in Section 4 of the Warrant as of the date hereof.

 

HOLDER:

 

 

 

ALEXANDRIA EQUITIES, LLC

 

 

 

By:

 

 

 

 

 

 

(Print Name of Signatory)

 

 

 

 

 

(Title)

 

 

 

 

 

(Date)

 

 





 

--------------------------------------------------------------------------------

 

 

SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Loan and Security Agreement (the “Amendment”) is
entered into as of November 22, 2017, by and among Pacific Western Bank, a
California state chartered bank (as successor in interest by merger to Square 1
Bank) (“Square 1”), in its capacity as administrative and collateral agent
(together with its successors and assigns in such capacity, “Agent”), the
Lenders set forth on Schedule 1 of the Agreement (as defined below) or otherwise
a party thereto from time to time, including Square 1 in its capacity as a
Lender and Alexandria Venture Investments, LLC, a Delaware limited liability
company (each individually a “Lender” and, collectively, the “Lenders”), and
Kala Pharmaceuticals, Inc. (“Borrower”).

 

RECITALS

 

Agent, the Lenders, and Borrower are parties to that certain Loan and Security
Agreement dated as of November 20, 2014 (as amended from time to time, the
“Agreement”).  The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1)              Agent, the Lenders, and Borrower hereby agree that,
notwithstanding the prohibitions on Investments in Section 7.7 of the Agreement,
if the MSC Investment Conditions are then being met and no Event of Default then
exists, then Borrower may make Investments in an MSC Subsidiary, such
Investments shall be treated as Permitted Investments for purposes of the
Agreement, and in accordance with Section 6.6 of the Agreement, Borrower shall
be permitted to maintain Cash and/or Investments owned by an MSC Subsidiary in
one or more accounts outside of Square 1 or Square 1’s Affiliates.  If, at any
time after the incorporation of any MSC Subsidiary, the MSC Investment
Conditions are not met, then (i) Borrower shall immediately cause all MSC
Subsidiaries to distribute to Borrower all assets held by any MSC Subsidiaries
for deposit into a deposit account at Square 1, and (ii) Borrower shall not
permit any MSC Subsidiary to hold any assets.  Borrower shall not permit any MSC
Subsidiary to make any Investments or hold any assets that would cause such MSC
Subsidiary to fail to qualify as a Massachusetts security corporation under 830
CMR 63.38B.1 of the Massachusetts tax code and applicable regulations (as the
same may be amended, modified or replaced from time to time).

 

2)              Section 6.6 of the Agreement is hereby amended and restated, as
follows:

 

6.6                                   Primary Depository.  Borrower shall
maintain all of its depository and operating accounts with Square 1 and its
primary investment accounts with Square 1 or Square 1’s
Affiliates.  Notwithstanding the foregoing, Borrower shall be permitted to
maintain Cash and/or Investments owned by an MSC Subsidiary in one or more
accounts outside of Square 1 or Square 1’s Affiliates, without the requirement
for control agreements, so long as Borrower maintains at all times the MSC
Investment Conditions.  Prior to maintaining any deposit accounts with Square 1
or any investment accounts with Square 1’s Affiliates, Borrower, Agent, and any
such Affiliate, as applicable, shall have entered into a deposit

 





 

--------------------------------------------------------------------------------

 

 

account control agreement or a securities account control agreement, as
applicable, with respect to any such deposit accounts and investment accounts,
in form and substance satisfactory to Agent and the Required Lenders.

 

3)              Agent, the Lenders, and Borrower hereby agree that,
notwithstanding Section 6.8 of the Agreement, if the MSC Investment Conditions
are then being met and no Event of Default then exists, the MSC Subsidiary shall
not be required to become a co-Borrower or secured guarantor with respect to the
Obligations.  Pursuant to Section 6.8 of the Agreement, the Borrower shall grant
and pledge to Agent (for the benefit of the Lenders) a perfected security
interest in 100% of the stock of the MSC Subsidiary.

 

4)              The following defined terms are hereby added to Exhibit A to the
Agreement, as follows:

 

“MSC Investment Conditions” means that Borrower has on deposit with Square 1
unrestricted cash or cash equivalents in an aggregate amount greater than or
equal to 125% of the then outstanding principal and accrued interest on all
Credit Extensions.

 

“MSC Subsidiary” means a wholly owned Subsidiary incorporated in the
Commonwealth of Massachusetts or the State of Delaware for the purpose of
holding Investments as a Massachusetts security corporation under 830 CMR
63.38B.1 of the Massachusetts tax code and applicable regulations (as the same
may be amended, modified or replaced from time to time).

 

5)              Unless otherwise defined, all initially capitalized terms in
this Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of the Lenders under the Agreement, as in effect prior to the
date hereof.  Borrower ratifies and reaffirms the continuing effectiveness of
all agreements entered into in connection with the Agreement.

 

6)              Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct in all material
respects as of the date of this Amendment; provided, however, that those
representations and warranties expressly referring to another date shall be true
and correct as in all material respects as of such date; and provided further
that representations and warranties that by their terms include a materiality
qualification shall be true and correct in all respects.

 

7)              This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

8)              As a condition to the effectiveness of this Amendment, Agent
shall have received, in form and substance satisfactory to Agent and each
Lender, the following:

 

a)               this Amendment, duly executed by Borrower;

 





 

--------------------------------------------------------------------------------

 

 

b)              payment of all Lender Expenses, including Agent’s and each
Lender’s expenses for the documentation of this Amendment and any related
documents, and any UCC, good standing or intellectual property search or filing
fees, which Agent may debit from any of Borrower’s accounts at Square 1; and

 

c)               such other documents and completion of such other matters, as
Agent and each Lender may reasonably deem necessary or appropriate.

 

[Remainder of page intentionally left blank]

 





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

BORROWER:

 

KALA PHARMACEUTICALS, INC.

 

By:

/s/ Mary Reumuth

 

Name: Mary Reumuth

Title: Chief Financial Officer

 

AGENT:

pacific western Bank

 

By:

/s/ John Orlando

 

Name: John Orlando

Title: Vice President

 

LENDERS:

 

pacific western Bank

 

By:

/s/ John Orlando

 

Name: John Orlando

Title: Vice President

 

ALEXANDRIA VENTURE INVESTMENTS, LLC

a Delaware limited liability company

 

By:

Alexandria Real Estate Equities, Inc., its managing member

By:

/s/ Aaron Jacobson

 

Name: Aaron Jacobson

Title: VP – Corporate Counsel

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]

 





 

--------------------------------------------------------------------------------

 

 

THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (the “Amendment”) is entered
into as of March 29, 2018, by and among Pacific Western Bank, a California state
chartered bank (as successor in interest by merger to Square 1 Bank) (“Square
1”), in its capacity as administrative and collateral agent (together with its
successors and assigns in such capacity, “Agent”), the Lenders set forth on
Schedule 1 of the Agreement (as defined below) or otherwise a party thereto from
time to time, including Square 1 in its capacity as a Lender and Alexandria
Venture Investments, LLC, a Delaware limited liability company (as successor in
interest by name change to Alexandria Equities, LLC) (each individually a
“Lender” and, collectively, the “Lenders”), and Kala Pharmaceuticals, Inc.
(“Borrower”).

RECITALS

Agent, the Lenders, and Borrower are parties to that certain Loan and Security
Agreement dated as of November 20, 2014 (as has been and may be further amended
from time to time, the “Agreement”).  The parties desire to amend the Agreement
to increase the existing term loan facility and make certain other
modifications, all in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1)



Section 2.1(b) of the Agreement is hereby amended and restated, as follows:

(b)          Term Loans. 

 

(i)           Term Loans A.  Subject to and upon the terms and conditions of
this Agreement, the Lenders agree to make on the Third Amendment Date, severally
and not jointly, according to each Lender’s Term Loan Commitment Amount, term
loans to Borrower in the aggregate principal amount of $20,000,000 (each a “Term
Loan A” and, collectively, the “Term Loans A”).  Each Term Loan A shall be
deemed made as of the Third Amendment Date.  The proceeds of the Term Loans A
shall be used (A) first, to repay the aggregate principal amount of all ‘term
loans’ then outstanding under this Agreement (but without the requirement to pay
any Prepayment Fee which is hereby waived solely with respect to such ‘term
loans’) and (B) second, for general working capital purposes, for capital
equipment purchases, to pay Lender Expenses and to pay the fees under this
Agreement.  For the avoidance of doubt, the difference between $20,000,000 and
the outstanding balance of the existing term loans will be credited to
Borrower’s account, and no Prepayment Fee will be due in connection with the
foregoing repayment of ‘term loans’.

(ii)          Term Loans B.  Subject to and upon the terms and conditions of
this Agreement, the Lenders agree to make, severally and not jointly, according
to each Lender’s Term Loan Commitment Amount, one or more term loans to Borrower
in an aggregate principal amount not to exceed $5,000,000 (each a “Term Loan B”
and, collectively, the “Term Loans B”, and together with the Term Loans A, each
a “Term Loan” and collectively, the “Term Loans”).  Each Term Loan B shall be in
a minimum amount of $250,000.  Borrower may request Term Loans B at any time
from the Term Loan B Availability Start Date through the Term Loan B
Availability End Date.  The proceeds of the Term Loans B shall be used for
general working capital purposes.

(iii)         Interest shall accrue from the date of each Term Loan at the rate
specified in Section 2.2(a) and, through the Interest-Only End Date, shall be
payable monthly in arrears beginning on the 29th day





 

--------------------------------------------------------------------------------

 

 

 

of the month next following such Term Loan, and continuing on the same day of
each month thereafter. If the Borrower does not achieve the Extension Criteria,
any Term Loans that are outstanding on the Interest-Only End Date shall be
payable in 36 equal monthly installments of principal, plus all accrued
interest, beginning on the date that is one month immediately following the
Interest-Only End Date and continuing on the same day of each month thereafter
through the Term Loan Maturity Date, at which time all amounts due in connection
with the Term Loans and any other amounts due under this Agreement shall be
immediately due and payable. If the Borrower achieves the Extension Criteria,
any Term Loans that are outstanding on the Interest-Only End Date shall be
payable in 30 equal monthly installments of principal, plus all accrued
interest, beginning on the date that is one month immediately following the
Interest-Only End Date and continuing on the same day of each month thereafter
through the Term Loan Maturity Date, at which time all amounts due in connection
with the Term Loans and any other amounts due under this Agreement shall be
immediately due and payable.   Term Loans, once repaid, may not be
reborrowed.  Borrower may prepay any Term Loan, subject to the payment of the
Prepayment Fee.

(iv)         When Borrower desires to obtain a Term Loan B, Borrower shall
notify Agent (which notice shall be irrevocable) by facsimile transmission to be
received no later than 3:30 p.m. Eastern time at least five Business Days prior
to the date on which the Term Loan B is to be made.  Such notice shall be
substantially in the form of Exhibit C and signed by an Authorized
Officer.  Promptly upon receiving such notice, Agent shall notify each Lender of
the contents of such notice and each Lender’s Pro Rata Share of such Term Loan
B.

2)



Section 2.2(a) of the Agreement is hereby amended and restated, as follows:

(a)          Interest Rates.  Except as set forth in Section 2.2(b), the Term
Loans shall bear interest, on the outstanding daily balance thereof, at a
variable annual rate equal to the greater of (i) 3.00% above the Prime Rate then
in effect, or (ii) 7.50%.

3)



The table in Section 2.4(c) of the Agreement is hereby deleted and replaced with
the following table:

Period

Applicable Prepayment Percentage

From the Third Amendment Date to (but not including) the date that is twelve
(12) months after the Third Amendment Date

0.90%

From the date that is twelve (12) months after the Third Amendment Date to (but
not including) the date that is twenty-four (24) months after the Third
Amendment Date

0.60%

From the date that is twenty-four (24) months after the Third Amendment Date and
thereafter until the Term Loan Maturity Date

0.30%

 

 

4)



Section 5.12 of the Agreement is hereby amended by inserting “or” before
“disclosed in accordance with Section 6.7”.

5)



The following defined terms are hereby added to Exhibit A to the Agreement, as
follows:

“Extension Criteria” means Agent and the Required Lenders have received evidence
reasonably acceptable to Agent and the Required Lenders that Borrower has (A)
satisfied the Term Loan B Milestone and (B) received at least Fifty Million
Dollars ($50,000,000) in gross proceeds of New Equity on or before March 31,
2019.

 

“New Equity” means Cash proceeds received after the Third Amendment Date from
the sale or issuance of Borrower’s equity securities.





 

--------------------------------------------------------------------------------

 

 

 

“Term Loan B Milestone” means receipt by Borrower of approval from the United
States Food and Drug Administration of Borrower’s new drug application for
INVELTYS (KPI-121 1%).

 

“Third Amendment Date” means March 29, 2018.

 

6)



The following defined terms in Exhibit A to the Agreement are hereby amended and
restated, as follows:

“Interest-Only End Date” means the date that is twelve (12) months after the
Third Amendment Date; provided however, that if the Borrower achieves the
Extension Criteria, the “Interest-Only End Date” shall instead mean the date
that is eighteen (18) months after the Third Amendment Date.

 

“Term Loan B Availability End Date” means the date that is twelve (12) months
after the Third Amendment Date.

 

“Term Loan B Availability Start Date” means the date of receipt by Agent and the
Required Lenders of evidence reasonably acceptable to Agent and the Required
Lenders that Borrower has achieved the Term Loan B Milestone, provided that
receipt by Agent and the Required Lenders of such evidence must occur no later
than the date that is twelve (12) months after the Third Amendment Date. 

 

“Term Loan Maturity Date” means the date that is forty-eight (48) months after
the Third Amendment Date.

 

7)



Schedule 1 to the Agreement is hereby deleted and replaced with the new Schedule
1 attached hereto as Appendix I.

8)



(a) The Borrower has advised Lender that in connection with the Permitted
License with Johns Hopkins University dated November 10, 2009, as amended,
Borrower has executed and delivered an Assignment to Johns Hopkins University of
certain patent rights dated April 26, 2017 and an Assignment to Johns Hopkins
University of certain patent rights dated April 26, 2017.  Lender acknowledges
that such Assignments constitute Permitted Transfers.

(b)  The Borrower has advised Lender that Borrower has executed an Exclusive
License Agreement with John Hopkins University as of May 1, 2017 with respect to
a license by the John Hopkins University to the Borrower.  The Lender hereby
agrees that such notice satisfies the requirements of that the Borrower notify
Lender of such license under Section 6.7 of the Loan Agreement.

9)



Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of the Lenders under the Agreement, as in effect prior to the date
hereof.  Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

10)



Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment; provided, however, that those representations and
warranties expressly referring to another date shall be true and correct as in
all material respects as of such date; and provided further that representations
and warranties that by their terms include a materiality qualification shall be
true and correct in all respects.

11)



This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.



 

--------------------------------------------------------------------------------

 

 

12)



As a condition to the effectiveness of this Amendment, Agent shall have
received, in form and substance satisfactory to Agent and each Lender, the
following:

a)



this Amendment, duly executed by Borrower, Agent, and each Lender;

b)



an officer’s certificate of Borrower with respect to incumbency and resolutions
authorizing the execution and delivery of this Amendment;

c)



the First Amendment to Intercreditor Agreement, duly executed by Agent and each
Lender;

d)



payment of a $50,000 facility fee (for the benefit of the Lenders, to be
distributed among them in accordance with each Lender’s Pro Rata Share), which
Agent may debit from any of Borrower’s accounts at Square 1;

e)



payment of all Lender Expenses, including Agent’s and each Lender’s expenses for
the documentation of this Amendment and any related documents, and any UCC, good
standing or intellectual property search or filing fees, which Agent may debit
from any of Borrower’s accounts at Square 1; and

f)



such other documents and completion of such other matters, as Agent and the
Required Lenders may reasonably deem necessary or appropriate (the execution and
delivery by the Agent and the Required Lenders of this Amendment to be evidence
of the delivery of such documents and the completion of such matters).

 

 

[Remainder of page intentionally left blank]





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

BORROWER:

 

 

 

KALA PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Mary Reumuth

 

 

Name: Mary Reumuth

 

Title: Chief Financial Officer

 

 

 

AGENT:

 

pacific western Bank

 

 

 

By:

/s/ John Orlando

 

 

Name: John Orlando

 

Title: Vice President

 

 

LENDERS:

 

 

 

pacific western Bank

 

 

 

By:

/s/ John Orlando

 

 

Name: John Orlando

 

Title: Vice President

 

 

 

ALEXANDRIA VENTURE INVESTMENTS, LLC

 

a Delaware limited liability company

 

 

 

By:

Alexandria Real Estate Equities, Inc., its managing member

 

By:

/s/ Aaron Jacobson

 

 

Name: Aaron Jacobson

 

Title: VP – Corporate Counsel

 

 

 

 

 

[Signature Page to Third Amendment to Loan and Security Agreement]



 

--------------------------------------------------------------------------------

 

 

APPENDIX I

 

 

 

SCHEDULE 1

 

LENDERS

 

Lender

Term Loan A
Commitment
Amount

Term Loan B
Commitment
Amount

Pro Rata
Share

Address

Pacific Western Bank

$12,000,000

$3,000,000

60%

Pacific Western Bank

Attn:  Loan Operations Manager

406 Blackwell Street

Suite 240

Durham, NC  27701

 

With a copy to:

Pacific Western Bank

131 Oliver Street, 2nd Floor

Boston, MA 02110

Attn:  Phil Gager

Alexandria Venture Investments, LLC

$8,000,000

$2,000,000

40%

Alexandria Venture Investments, LLC

Attn:  Corporate Secretary

385 E. Colorado Blvd.

Suite 299

Pasadena, CA  91101

Fax: (626) 578-7252

 

With a copy to:

investments@are.com

 

 

--------------------------------------------------------------------------------